Exhibit 10.2

 

ASSET PURCHASE AGREEMENT

 

By and Among

 

SYMMETRY MEDICAL NEW BEDFORD, LLC

and

SYMMETRY NEW BEDFORD REAL ESTATE, LLC

(Collectively the Purchaser)

 

and

 

DEPUY ORTHOPAEDICS, INC.

(Seller)

 

DATED: December 14, 2007

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT (“Agreement”), dated as of December 14, 2007, between
Symmetry Medical New Bedford, LLC, a Delaware limited liability company and
Symmetry New Bedford Real Estate, LLC, a Delaware limited liability company
(collectively, the “Purchaser”), and DePuy Orthopaedics, Inc., an Indiana
corporation (“Seller”).

 

WITNESSETH:

 

WHEREAS, Seller is in the business of developing, designing, manufacturing,
marketing, distributing and selling orthopaedic implants, instruments and
related accessories and products in the United States and worldwide through
itself, its subsidiaries and affiliates;

 

WHEREAS, Purchaser wishes to purchase or acquire from Seller, and Seller wishes
to convey, sell, assign and transfer or cause to be conveyed, sold, assigned and
transferred to Purchaser, all of the assets (excluding assets in the GIC area),
real estate and properties solely related to Seller’s New Bedford, Massachusetts
facility (the “Division”), all for the purchase price and upon the term and
subject to the conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties made herein, and of the mutual benefits to be derived hereby, the
parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

The terms defined in this Article 1, whenever used in this Agreement (including
in the Schedules), shall have the respective meanings indicated below for all
purposes of this Agreement unless otherwise indicated. All references herein to
a Section, Article or Schedule are to a Section, Article or Schedule of or to
this Agreement, unless otherwise indicated.

 

“Affiliate” means, with respect to a given party, any entity that, directly or
indirectly, controls, is controlled by or is under common control with such
party. For purposes of this paragraph, “control” shall mean the ownership or
interest in 50% or more of such entity or possession of the power to direct or
cause the direction of management or policies of such entity whether through
ownership of voting securities, by contract or otherwise.

 

“Applicable Law” means all applicable provisions of all (i) constitutions,
treaties, statutes, laws (including the common law and Real Property Laws),
rules, regulations, ordinances, codes or orders of any Governmental Authority,
(ii) Governmental Approvals and (iii) orders, decisions, injunctions, judgments,
awards and decrees of or agreements with any Governmental Authority.

 

“Assets” shall mean collectively the equipment and other items as defined in
Section 2.1 as well as the Real Property as defined below and described on
Schedule 2.1.

 

--------------------------------------------------------------------------------


 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required to close.

 

“Closing” as defined in Section 3.1.

 

“Closing Date” as defined in Section 3.1.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time and
the regulations promulgated thereunder.

 

“Collateral Agreements” mean the agreements and other documents and instruments
described in Section 6.4.

 

“Commercial Software” means the Software utilized by Seller in connection with
the Division that is not owned by Seller.

 

“Comparable Employment” means a position that has a substantially similar job
description and substantially similar base rate of pay.

 

“Confidentiality Agreement” means the confidentiality agreement entered into
between Seller and Symmetry Medical Inc. dated March 16, 2007.

 

“Consent” means any consent, approval, authorization, waiver, permit, grant,
franchise, concession, agreement, license, exemption or order of, registration,
certificate, declaration or filing with, or report or notice to, any Person,
including but not limited to any Governmental Authority.

 

“Contract” as defined in Section 4.1.10(a).

 

“Continuing Employee” shall mean any individual identified pursuant to
Section 7.1.

 

“Damages” shall mean losses, Liabilities, deficiencies, costs and expenses
directly incurred by a party (and if applicable, reasonable attorneys’ fees
associated therewith).

 

“Division” means that certain manufacturing plant located on the Real Property.

 

“Dollars” or “$” means lawful money of the United States of America.

 

“Employee” means a full time employee of the Seller who is located at the
Division.

 

 “Environmental Assessment” as defined in Section 5.2.4.

 

“Environmental Laws” means all Applicable Laws relating to the protection of the
environment, to human health and safety, or to the preservation or reclamation
of natural resources or to the management, handling, use, generation, treatment,
storage, transportation, disposal, manufacture, distribution, formulation,
packaging, labeling, whether now existing or subsequently amended or enacted,

 

3

--------------------------------------------------------------------------------


 

“Environmental Liabilities” means all (i) losses arising out of the ownership or
operation of the Division by the Seller on, under, above, or about the Real
Property; and (ii) expenditures necessary to cause the Real Property to be in
compliance with any and all material Environmental Laws as of the Closing Date
as a result of any act or omission of Seller.

 

“Environmental Permits” means any federal, state and local permit, license,
registration, consent, order, administrative consent order, certificate,
approval or other authorization of Seller exclusively related to the Division.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Excluded Assets” as defined in Section 2.2.

 

“Excluded Liabilities” shall have the meaning set forth in Section 3.5.

 

“Financial Statements” means those statements set forth at Schedule 4.1.22(a).

 

“GAAP” means generally accepted accounting principles as in effect in the United
States.

 

“GIC” means Global Instrument Center of Seller, which support Seller’s product
development at the Division.

 

“GIC Employees” means the group of Seller employees at the Division who support
the Global Instrument Center product development efforts.

 

“Governmental Approval” means any Consent of, with or to any Governmental
Authority.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Indemnified Party” as defined in Section 9.2.

 

“Indemnifying Party” as defined in Section 9.2.

 

“Intellectual Property” means all United States and foreign (a) copyrights and
similar rights, (b) the United States and foreign letters patent (including
docketed patent disclosures awaiting filing, provisionals, reissues, revisions,
divisions, continuations, continuations-in-part, extensions and
re-examinations), patent disclosures awaiting filing determination, and
improvements thereto, inventions (whether patentable or unpatentable and whether
or not reduced to practice), and improvements thereto, processes, designs,
formulae, trade secrets, know-how ideas, research and development, manufacturing
and production processes and techniques, technical data, copyrightable works,
engineering notebooks, databases, customer lists, confidential information, (c)
Software, firmware, Internet Web sites (including the content thereof), (d) mask
works and other semiconductor chip rights and applications, registrations and
renewals thereof, (e) all similar intellectual property rights and know-how
(including moral rights), (f) all rights to sue for and remedies against past,
present and future infringements of any

 

4

--------------------------------------------------------------------------------


 

or all of the foregoing, (g) rights of priority and protection of interests
therein under the laws of any jurisdiction, and tangible embodiments of any of
the foregoing (in any medium including electronic media), and (h) licenses of
any of the foregoing.

 

“Intellectual Property Know How” means the manufacturing process know how to
enable Purchaser to manufacture products under the Supply Agreement after the
Closing.

 

“Inventories” shall mean finished goods inventory located at the Division,
work-in-process inventory and raw material(s) inventory and all other inventory
located at the Division.

 

“IRS” means the Internal Revenue Service.

 

“Key Employee” shall mean a member of the current management group located on
site at the Division.

 

“Leased Property” means all leased personal property, including office equipment
and machinery, located at the Division.

 

“Leases” means the real property lease between the Purchaser and the Seller
related to the GIC area.

 

“Liability” or “Liabilities” means any and all debts, liabilities and/or
obligations of any type, nature or description (whether known or unknown,
asserted or unasserted, secured or unsecured, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated and whether due or to become due).

 

“Lien” means any mortgage, pledge, hypothecation, right of others, claim,
security interest, encumbrance, lease, sublease, license, occupancy agreement,
adverse claim or interest, easement, covenant, encroachment, burden, title
defect, title retention agreement, voting trust agreement, conditional sale or
other title retention agreement, interest, equity, option, lien, right of first
refusal, charge or other restrictions or limitations of any nature whatsoever,
whether caused or permitted by act, failure to act, operation of law or
otherwise, including but not limited to such as may arise under any Contracts.

 

“Material Adverse Effect” means any event, occurrence, fact, condition, change
or effect that has a materially adverse change or effect, respectively, on the
Division, Assets, Assumed Liabilities, operations or results of operations of
the Division, prospects, or condition (financial or otherwise) of the Division,
taken as a whole, except any such change or effect resulting from or arising in
connection with (i) this Agreement or the transactions contemplated hereby, (ii)
changes in economic, regulatory or political conditions generally; or (iii)
changes or conditions affecting the medical device industry or market for such
medical device products generally; or (iv) changes or effects that are the
result of actions taken by Purchaser that have an effect on the Division.

 

“Material Contracts” shall mean each written contract, agreement or commitment
of Seller currently in effect which is related to the operation of the Division,
which (i) has an unexpired term greater than twelve (12) months or (ii) requires
aggregate future payments in

 

5

--------------------------------------------------------------------------------


 

excess of  $50,000 by Seller or the other party thereto or (iii) a license
agreement in effect with respect to any portion of the Intellectual Property
Know How that is material to the Division.

 

“Ordinary Course” means an action taken by a Person only if:

 

(i)            such action is consistent with the past practices of such Person
or is taken in the ordinary course of the normal day-to-day operations of such
Person; and

 

(ii)           such action is not required to be authorized by the board of
directors of such Person (or by any Person or group of Persons constituting a
governing body of a Person exercising similar authority).

 

“Permitted Encumbrances” shall mean (i) easements, encroachments, rights of way
and other such restrictions of record which are disclosed by the Title
Commitment (as hereinafter defined) and the Survey (as hereinafter defined);
provided that such matters, if any, do not individually or in the aggregate, (a)
materially detract from the value or interfere with the current use of the
Assets in a significant manner, (b) substantially interfere with or impair the
operation or value of the Division or current use or occupancy of the Real
Property; or (c) render title unmarketable; and (ii) building, zoning or
subdivision laws or ordinances and other similar laws or governmental rules and
regulations applicable to and having jurisdiction over the Real Property.

 

“Permitted Liens” shall mean  (i) all statutory liens for current Taxes or
assessments not yet due and payable or delinquent or the validity of which are
being contested in good faith and by appropriate proceedings, (ii) mechanics’,
materialsmen’s, warehousemen’s’ and similar liens attaching by operation of law,
incurred in the Ordinary Course of business and securing payments not delinquent
or payments which are being contested in good faith; (iii) such other liens
incurred or deposits made in the Ordinary Course of business in connection with
worker’s compensation, unemployment insurance, social security and other similar
laws where the underlying obligations are not yet delinquent; or (iii) such
other liens, which individually and in the aggregate, are not material to the
Division.

 

“Person” means any natural person, firm, partnership, association, corporation,
company, trust, business trust, joint venture, limited liability company, or
other entity whether incorporated or not.

 

“Plan” or “Plans” as defined in Section 4.1.18.

 

“Purchase Price” as defined in Section 3.2.

 

“Purchase Price Adjustment” as defined in Section 3.3.

 

“Purchaser” as defined in the first paragraph of this Agreement.

 

“Purchaser Indemnities” as defined in Section 9.1(a).

 

“Purchaser’s Accountants” means Ernst & Young LLP.

 

6

--------------------------------------------------------------------------------


 

“Purchaser’s Knowledge” means the actual knowledge of Purchaser, Purchaser’s
Affiliates, Purchaser’s employees and/or Affiliate’s employees involved directly
in the transaction contemplated by this Agreement.

 

“Real Property” means the real property located at 61 John Vertente Boulevard,
New Bedford, Massachusetts, as more particularly described on Schedule 2.1,
owned by Seller or Seller’s Affiliate Codman & Shurtleff, Inc., together with
all other structures, facilities, improvements, signage, fixtures and systems
and all easements, licenses, options, permits, rights and appurtenances relating
to the foregoing.

 

“Real Property Laws” as defined in Section 4.1.15(e).

 

“Release” means any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, pumping, dumping, emitting, escaping, emptying, seeping,
dispersal, migration, transporting, placing or other releasing into the
environment, whether intentional or unintentional.

 

“Remedial Action” means all actions required to (i) clean up, remove, treat or
in any other way remediate any failure to comply with any Environmental Laws.

 

“Salaried Employee” means an employee who receives a predetermined amount of pay
per pay period regardless of the number of hours worked or the amount of work
performed.

 

“Seller” as defined in the first paragraph of this Agreement.

 

“Seller’s Knowledge” means the actual knowledge of the Worldwide Vice President
of Operations, Edward Mackey, US Director of Purchasing, Rod Wilson,  and does
not include any other directors, officer, employee, agent or representative of
Seller or any Affiliate of Seller.

 

“Software” means all computer software, including but no limited to, application
software and system software, including all source code and object code versions
thereof, in any and all forms and media, whether recorded on paper, magnetic
media or other electronic or non-electronic media (including data and related
documentation, user manuals, training materials, flow charts, diagrams,
descriptive tests and programs, computer print-outs, underlying tapes, computer
databases and similar terms), integrated circuits, embedded systems, and other
electro-mechanical or processor based systems.

 

“Subsidiaries” means each corporation or other Person in which a Person owns or
controls, directly or indirectly, capital stock or other equity interests
representing at least 50% of the outstanding voting stock or other equity
interests.

 

“Supply Agreement” as defined in Section 6.4(a).

 

“Taxes” means, all present or future (i) real and personal property taxes, (ii)
value added, sales or use taxes, and (iii) payroll, withholding and/or social
security taxes, imposed by any federal, state, county, or local government, or a
subdivision, agency or taxing district thereof and is limited to Taxes
associated with the Assets sold under this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Treasury Regulations” means the regulations prescribed pursuant to the Code.

 

ARTICLE 2

 

SALE AND PURCHASE OF THE ASSETS

 

2.1.         Assets.

 

(a)           On the Closing Date and subject to and upon the terms and
conditions set forth in this Agreement, Seller will sell, transfer, convey,
assign and deliver or will cause to be sold, assigned, transferred or delivered
to Purchaser all of the right, title and interest in and to the assets solely
related to the Division (the “Assets”), a list of which Assets is set forth on
Schedule 2.1. Such Assets shall not include Excluded Assets as set forth in
Schedule 2.2.

 

(b)           Such transfers, except as provided herein, will be effected by
transferring to Purchaser such good and sufficient instruments of conveyance,
transfer and assignment (the “Asset Transfer Documents”) as shall be necessary
to transfer to Purchaser good and valid title to the Assets, free and clear of
all Liens except Permitted Encumbrances and Permitted Liens. Purchaser and
Seller shall execute on or prior to the Closing Date, such Asset Transfer
Documents and other documents as may be necessary to affect the transfer of the
Assets.

 

2.2.         Excluded Assets. Seller will retain and not transfer the following
assets of the Division;

 

(a)           the assets listed on Schedule 2.2;

 

(b)           the name, marks and logos “DePuy Orthopaedics” and all variations
thereof;

 

(c)           Seller’s and Seller’s Affiliates’ names, logos, trade names and
trademarks;

 

(d)           all Intellectual Property associated with specific DePuy product
designs;

 

(e)           all Intellectual Property including know-how relating to the
Codman Cranial Perforator manufacturing process;

 

(f)            all Intellectual Property including know-how relating to the Type
II Anodization process for Trauma Screws and Orthopaedic bone screws;

 

(g)           all Intellectual Property including know-how relating to
Di-electric insulating Kynar coating for bi-polar forceps; and

 

(h)           all cash and tax refunds; and

 

(i)            Software licenses used by Seller in connection with the Assets or
Division that cannot be transferred to a third party (collectively, the
“Excluded Assets”).

 

8

--------------------------------------------------------------------------------


 

ARTICLE 3

 

THE CLOSING

 

3.1.         Place and Date. The closing of the sale and the purchase of the
Assets (the “Closing”) shall take place at 9:00 A.M. on the 25th day of January,
2008 at the offices of Barrett & McNagny, LLP, 215 East Berry Street, Fort
Wayne, Indiana, or such other time and place upon which the parties may agree in
writing prior to the scheduled Closing Date. The day on which the Closing
actually occurs is herein sometimes referred to as the “Closing Date.”

 

3.2.         Purchase Price. On the terms and subject to the conditions set
forth in this Agreement, Purchaser agrees to pay Seller an aggregate of
$45,000,000 in cash, subject to any adjustment required by Section 3.3 (the
“Purchase Price”). The Purchase Price shall be payable by wire transfer to such
bank account or accounts per written instructions of Seller and given to
Purchaser at least five (5) business days prior to the Closing to which such
payment relates.

 

3.3.         Purchase Price Adjustment. The Purchase Price will be adjusted,
dollar for dollar, for any difference exceeding the amount of $25,000 between
the value of the Inventory at Closing, as determined in accordance with Seller’s
accounting practices at the Division, consistently applied, and the average
monthly sum of such Inventory for the twelve (12) months ending immediately
preceding the month that includes the Closing Date using the same practices. If
the Closing Inventory discloses a positive net change, then the amount of such
positive change shall be added on a dollar-for-dollar basis to the Purchase
Price. If the Closing Inventory discloses a negative net change, then the
Purchase Price shall be reduced on a dollar-for-dollar basis by the amount of
such negative net change.

 

3.4.         Allocation of Purchase Price.

 


(A)           THE PARTIES WILL MAKE REASONABLE EFFORTS, PRIOR TO CLOSING, TO
AGREE ON AN ALLOCATION OF THE PURCHASE PRICE (“THE ALLOCATION”) AMONG THE ASSETS
BASED UPON AN INITIAL PROPOSAL SUBMITTED BY PURCHASER. IF AN INITIAL AGREEMENT
IS REACHED, THE FINAL ALLOCATION WILL TAKE INTO ACCOUNT ANY PURCHASE PRICE
ADJUSTMENT. THE FINAL ALLOCATION WILL BE SUBMITTED BY PURCHASER TO SELLER FOR
SELLER’S REVIEW WITHIN 60 DAYS AFTER THE CLOSING. IF A FINAL AGREEMENT IS
REACHED, PURCHASER AND SELLER WILL (I) ACT IN ACCORDANCE WITH THE ALLOCATION IN
THE PREPARATION OF FINANCIAL STATEMENTS AND THE FILING OF ALL TAX RETURNS
(INCLUDING, WITHOUT LIMITATION, FILING FORM 8594 WITH ITS FEDERAL INCOME TAX
RETURN FOR THE TAXABLE YEAR THAT INCLUDES THE DATE OF THE CLOSING) AND (II) TAKE
NO POSITION INCONSISTENT WITH THE ALLOCATION FOR ALL TAX PURPOSES.


 

(b)           In connection with the determination of the foregoing Allocation,
the parties shall cooperate with each other and provide such information as any
of them shall reasonably request. In the event of any disagreement between the
parties as to such allocation, the parties will seek the advice of a third party
regional or national accounting firm to assist in resolution of the
disagreement. The parties will each report the federal, state and local and
other Tax consequences of the purchase and sale contemplated hereby (including
the filing of Internal Revenue Service Form 8594) in a manner consistent with
such Allocation.

 

3.5.         Excluded Liabilities. Notwithstanding any provision hereof or any
Schedule or Exhibit hereto to the contrary, and regardless of any disclosure to
Purchaser, Purchaser shall not

 

9

--------------------------------------------------------------------------------


 

assume any Liabilities, obligations or commitments of the Seller relating to or
arising out of the operation of the Division or the ownership of the Assets
prior to the Closing, provided that Purchaser shall assume all liability
including product liability claim arising from products sold by Purchaser after
the Closing Date (regardless of whether such products are finished goods or work
in process) or components of products manufactured by or at the Division prior
to the Closing Date (the “Excluded Liabilities”).

 

3.6.         Consent of Third Parties. Notwithstanding anything to the contrary
in this Agreement, this Agreement shall not constitute an agreement to assign or
transfer any interest in any Governmental Approval, instrument, contract, lease,
permit or other agreement or arrangement or any claim, right or benefit arising
thereunder or resulting therefrom if an assignment or transfer or an attempt to
make such an assignment or transfer without the consent of a third party would
constitute a breach or violation thereof or affect adversely the rights of
Purchaser or Seller thereunder; and any transfer or assignment to Purchaser by
Seller of any interest under any such instrument, contract, lease, permit or
other agreement or arrangement that requires the consent of a third party shall
be made subject to such consent or approval being obtained. In the event any
such Consent or approval is not obtained on or prior to the Closing Date, each
party shall continue to use all reasonable efforts to obtain any such approval
or Consent after the Closing Date until such time as such Consent or approval
has been obtained in a lawful and economically feasible arrangement so as to
provide that Purchaser shall receive the interest of Seller, as the case may be,
in the benefits under any such instrument, contract, lease or permit or other
agreement or arrangement, including performance by Seller, as the case may be,
as agent, if economically feasible, provided that to the extent the foregoing
shall require any action by Seller that would, or would continue to, affect the
Division after the Closing, such action shall require the prior written consent
of the Purchaser, which consent shall not be unreasonably withheld and provided
Purchaser shall undertake to pay or satisfy the corresponding Liabilities for
the enjoyment of such benefit to the extent Purchaser would have been
responsible therefore hereunder if such Consent or approval had been obtained.

 

3.7.         Real Property Prorations. The following provisions shall govern the
apportionment of income and expenses with respect to the Real Property:

 

3.7.1.      Utilities. Seller shall attempt to arrange for final meter readings
on all utilities at the Real Property to be taken prior to the Closing Date.
Seller shall be responsible for the payment of utilities used through the day
preceding the Closing Date and Purchaser shall be responsible for the payment of
utilities used on or after the Closing Date. With respect to any utility for
which there is no meter, the expenses for such utility shall be prorated between
Seller and Purchaser at Closing based upon the most current bill for such
utility. Purchaser shall use commercially reasonable efforts to cause the
transfer of utility company accounts from Seller to Purchaser as of the Closing
Date. All deposits with utility companies will be returned to Seller upon
Purchaser’s receipt of the same. Should Seller receive any bills or statements
for utility services provided on or after the Closing Date, it shall promptly
inform the utility it has sold the Division and give the bill or statement to
the Purchaser.

 

3.7.2.      Taxes. Real Property taxes and special assessments (and charges in
the nature of or in lieu of such assessments) on the Real Property for all
fiscal years prior to

 

10

--------------------------------------------------------------------------------


 

the year of Closing shall be assumed and paid by Seller at or prior to Closing.
The Real Property taxes and special assessments (and charges in the nature of or
in lieu of such assessments) for and due in the 2008 fiscal year(1) on the Real
Property shall be prorated through the Closing Date based on the last available
tax bill records, and Purchaser shall receive a credit at Closing for all unpaid
amounts owed by Seller for the time period beginning July 1, 2007 and ending on
and including the Closing Date. Purchaser shall be responsible for all taxes and
special assessments (and charges in the nature of or in lieu of such
assessments) attributable to the Real Property after the Closing Date. If Seller
has prepaid any taxes and special assessments (and charges in the nature of or
in lieu of such assessments) attributable to the Real Property for a period
extending beyond the Closing Date, Seller shall be reimbursed by Purchaser at
Closing or promptly thereafter if Purchaser later becomes aware of such prepaid
tax or assessment.

 

3.7.3.      Timing. The prorations described in this Section 3.7 shall be made
on the Closing Date, as if Purchaser were vested with title to the Real Property
during the entire day upon which Closing occurs. All prorations described in
this Section shall be effectuated by increasing or decreasing, as the case may
be, the amount of cash to be paid by Purchaser to Seller at Closing.

 

3.7.4.      Survival. The provisions of this Section 3.7 shall expressly survive
Closing.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

4.1.         Seller’s Representations and Warranties. Buyer acknowledges and
agrees that the Assets are sold on an “as is, where is” basis and Buyer agrees
to accept the Assets in the condition they are in at the place they are located
on the Closing Date based on its own inspection, examination and determination
with respect to all matters and without reliance upon any express or implied
representations or warranties of any nature, except as expressly set forth in
this Agreement. Without limiting the generality of the foregoing and except for
the Minimum Purchases as defined in the Supply Agreement, Seller makes no
representation or warranty with respect to any forecasts, projections, estimates
or budgets delivered or made available to buyer of future revenues, future
results of operations, future cash flows or future financial conditions of the
Division. Subject to the foregoing Seller represents and warrants to Purchaser
as the date hereof as follows:

 

4.1.1.      Authorization. Seller has the corporate power and authority to
execute and deliver the Agreement, the Asset Transfer Documents and the
Collateral Agreements and other agreements related to this transaction to which
it is a party, to perform fully its obligations thereunder, and to consummate
the transactions contemplated thereby. The execution and delivery by Seller of
this Agreement, and the consummation of the transactions contemplated hereby,
have been duly authorized by all requisite corporate

--------------------------------------------------------------------------------

(1) Seller and Purchaser acknowledge that the 2008 fiscal year for real estate
tax purposes commenced on July 1, 2007 and ends on June 30, 2008, and that the
real estate taxes owing for the 2008 fiscal year are payable in four (4) equal
installments in August of 2007, in November of 2007, in February of 2008 and in
May of 2008.

 

11

--------------------------------------------------------------------------------


 

action of Seller and its parent company. Seller has duly executed and delivered
this Agreement and Seller will have duly executed and delivered each of the
Asset Transfer Documents and Collateral Agreements to which it is a party. This
Agreement is, and on the Closing Date each of the Asset Transfer Documents and
Collateral Agreements to which Seller is a party will be, legal, valid and
binding obligations of Seller, enforceable against it in accordance with their
respective terms. On the Closing Date each of the Asset Transfer Documents and
Collateral Agreements to which Seller is a party will be legal, valid and
binding obligations of Seller executing such agreements, enforceable against it
in accordance with their respective terms.

4.1.2.      Corporate Status.

 

(a)           Seller is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, with full corporate power and authority to carry on its business
and to own or lease and to operate its properties as and in the places where
such business is conducted and such properties are owned, leased or operated.

 

(b)           Seller is duly qualified or licensed to do business and is in good
standing in Massachusetts.

 

4.1.3.      No Conflicts, etc. The execution, delivery and performance by Seller
of this Agreement and each of the Collateral Agreements to which it is a party,
and the consummation of the transactions contemplated thereby, do not and will
not conflict with, contravene, result in a violation or breach of or default
under (with or without the giving of notice or the lapse of time or both), give
rise to a right or claim of termination, amendment, modification, vesting,
acceleration or cancellation of any right or obligation or loss of any material
benefit under, or result in the creation of any Lien (or any obligation to
create any Lien) upon any of the Assets under (i) any Applicable Law applicable
to Seller  thereof or any of the properties or assets of  Seller (including but
not limited to the Assets), (ii) the certificate of incorporation or bylaws or
other organizational documents of Seller or (iii) except as set forth in
Schedule 4.1.3, any Contract or other contract, agreement or other instrument to
which  Seller  thereof is a party or by which  Seller or any of their properties
or assets, including but not limited to the Assets, may be bound or affected;
provided, however, that no contravention detailed above shall be deemed a
conflict unless or until it would have Material Adverse Effect on the Division.
Except as specified in Schedule 4.1.3, no Governmental Approval or other Consent
is required to be obtained or made by Seller in connection with the execution
and delivery of this Agreement and the Collateral Agreements or the consummation
or performance of the transactions contemplated thereby.

 

4.1.4.      Absence of Undisclosed Liabilities. To Seller’s Knowledge, Seller
has no Liabilities, whether known or threatened, arising out of or relating to
the Division or the Assets, except (a) as set forth in Schedule 4.1.4, and (b)
for Liabilities and obligations that (i) were incurred after the date of this
Agreement in the Ordinary Course of business consistent with prior practice and
(ii) will not have or result in, a Material Adverse Effect.

 

12

--------------------------------------------------------------------------------


 

4.1.5.      Absence of Certain Changes and Events. Except as set forth in
Schedule 4.1.5, since the date of October 26, 2007 (the fiscal month end for
October 2007 in the Financial Statements), Seller has conducted the Division
only in the Ordinary Course of business consistent with prior practice and has
not, on behalf of, in connection with or relating to the Division or the Assets:

 

(a)           suffered any Material Adverse Effect;

 

(b)           incurred any obligation or Liability, absolute, accrued,
contingent or otherwise, whether due or to become due, except current
Liabilities for trade or business obligations incurred in connection with the
purchase or goods or services in the Ordinary Course of business consistent with
prior practice, none of which Liabilities, in any case or in the aggregate,
could have a Material Adverse Effect;

 

(c)           discharged or satisfied any Lien other than those then required to
be discharged or satisfied, or paid any obligation or Liability, absolute,
accrued, contingent or otherwise, whether due or to become due, other than
current Liabilities shown on the Balance Sheet and current Liabilities incurred
since the date thereof in the Ordinary Course of business consistent with prior
practice;

 

(d)           assigned, mortgaged, pledged or otherwise subjected to Lien, any
property, business or assets, tangible or intangible, of the Division;

 

(e)           sold, transferred, leased to others or otherwise disposed of any
of the Assets, except for Inventory sold in the Ordinary Course of business, or
forgiven, canceled or compromised any debt or claim, or waived or released any
right of substantial value;

 

(f)            received any notice of termination of any contract, lease or
other agreement or suffered any damage, destruction or loss (whether or not
covered by insurance) which has had a Material Adverse Effect;

 

(g)           except in the Ordinary Course, made any change in the rate of
compensation, commission, bonus or other direct or indirect remuneration
payable, or paid or agreed or orally promised to pay, conditionally or
otherwise, any bonus, incentive, retention or other compensation, retirement,
welfare, fringe or severance benefit or vacation pay, to or in respect of any
Employee;

 

(h)           failed to replenish the Division’s Inventories and supplies in a
normal and customary manner consistent with its prior practice and prudent
business practices prevailing in the industry, or made any purchase commitment
in excess of the normal, ordinary and usual requirements of its business or at
any price in excess of the then current market price or upon terms and
conditions more onerous than those usual and customary in the industry.

 

(i)            except in the Ordinary Course of business, increased the
compensation or promoted any Key Employee; or

 

13

--------------------------------------------------------------------------------


 

(j)            made any capital expenditure or capital additions or improvements
regarding the Division or Assets in excess of $50,000, without the prior written
Consent of Purchaser; or

 

(k)           taken any action or omitted to take any action that would result
in the occurrence of any of the foregoing.

 

4.1.6.      Litigation. Except as set forth on Schedule 4.1.6, there is no
action, claim, demand, suit, proceeding, arbitration, grievance, citation,
summons, subpoena, inquiry or investigation of any nature, civil, criminal,
regulatory or otherwise, in law or in equity, pending or to Seller’s Knowledge
threatened against Seller in connection with the Assets or the Division relating
to or arising out of the transactions contemplated by this Agreement, and Seller
knows of no reason to be aware of any basis for the same.

 

4.1.7.      Compliance with Laws; Governmental Approvals and Consents;
Governmental Contracts.

 

(a)           Except as disclosed in Schedule 4.1.7(a) Seller has complied in
all material respects with all Applicable Laws applicable to the Division and
the Assets.

 

(b)           Schedule 4.1.7(b) sets forth all material Governmental Approvals
and other Consents necessary for, or otherwise material to, the operation of the
Division. Except as set forth in Schedule 4.1.7(b), all such Governmental
Approvals and Consents have been duly obtained and are in full force and effect,
and Seller is in compliance with each of such Governmental Approvals and
Consents held by it with respect to the Assets and the Division.

 

(c)           To Seller’s Knowledge, there are no proposed laws, rules,
regulations, ordinances, orders, judgments, decrees, governmental takings,
condemnations or other proceedings which would be applicable to the Division or
the Assets and which would have a Material Adverse Effect before the Closing
Date.

 

4.1.8. [Deliberately left blank]

 

4.1.9. Assets. Except as disclosed in Schedule 4.1.9, title to all the Assets
will be conveyed or transferred free and clear of any and all Liens other than
Permitted Liens and/or Permitted Encumbrances. The Assets, other than the
Excluded Assets and all Intellectual Property Rights of Seller not used solely
in the Division, together with the services and arrangements described in
Section 4.1.9, comprise all assets and services primarily required for the
continued operation of the Division.

 

4.1.10. Contracts.

 

(a)           Schedule 4.1.10(a) contains a complete and correct list of all
material written agreements, contracts, commitments and other instruments and
arrangements of Seller (x) by which any of the Assets are bound or affected or
(y) which are solely related to the Division or the Assets other than purchase
orders and other agreements worth less than $100,000 (the “Contracts”):

 

14

--------------------------------------------------------------------------------


 

(i)            leases, licenses, permits, franchises, insurance policies,
Governmental Approvals and other contracts concerning or relating to the Real
Property;

 

(ii)           employment, consulting, agency, collective bargaining or other
similar contracts, agreements, and other instruments and arrangements relating
to or for the benefit of current, future or former employees, officers or
directors;

 

(iii)          licenses, licensing arrangements and other contracts providing in
whole or in part for the use of, or limiting the use of, any Intellectual
Property Know How;

 

(iv)          any agreements relating to the acquisition, sale, lease or
disposal of the Division or any Assets (other than sales of inventory in the
Ordinary Course of business) or involving continuing indemnity or other
obligations;

 

(v)           orders and other contracts for the purchase or sale of materials,
supplies, products or services;

 

(vi)          lease agreements providing for the leasing of personal property
primarily used in, or held for use primarily in connection with, the Division ;

 

(vii)         contracts, agreements or commitments with any employee of Seller;

 

(viii)        As related to the Division, contracts containing covenants that in
any way purport to restrict Seller’s business authority or limit the freedom of
Seller to engage in any line of business or compete with any Person; and

 

(ix)           any other contracts, agreements or commitments that are material
to the Division.

 

(b)           Seller has delivered to Purchaser complete and correct copies of
all written Contracts, together with all amendments thereto set forth or
required to be set forth in Schedule 4.1.10(a).

 

(c)           Except as set forth in Schedule 4.1.10(c), all Contracts are in
full force and effect and enforceable against each party thereto.

 

4.1.11. Inventories. All Inventories are of good, usable and merchantable
quality in all material respects and, except as set forth on Schedule 4.1.11, do
not include obsolete or discontinued items as determined by Seller’s accounting
practices at the Division. In addition,

 

a) all Inventories are of such quality as to meet the quality control standards
of the Seller, and

 

b) all Inventories are located at the division.

 

15

--------------------------------------------------------------------------------


 

4.1.12. Suppliers; Raw Materials. Schedule 4.1.12 sets forth (a) the names and
addresses of all material suppliers from which the Division ordered raw
materials, supplies, merchandise and other goods and services with an aggregate
purchase price for each such supplier of $25,000 or more during the twelve (12)
month period ended July 31, 2007 and (b) the amount for which each such supplier
invoiced the Seller relating to the Division during such period. Seller has not
received any notice or has any reason to believe that there has been any
material adverse change in the price of such raw materials.

 

4.1.13. [Deliberately left blank]

 

4.1.14. Intellectual Property.

 

(a)           Title. For purposes of clarification only, no Intellectual
Property is being sold in connection with the Division.

 

(b)           Seller agrees to take any and all commercially reasonable actions
necessary under Applicable Law to ensure that Purchaser has use of and rights to
the Intellectual Property Know How in connection with Purchaser’s obligations
under the Supply Agreement. Seller also agrees to perform such other acts as
Purchaser may reasonably require to enable Purchaser to perform its obligations
pursuant to the Supply Agreement.

 

4.1.15. Real Property.

 

(a)           Real Property. Seller on the Closing Date will convey or cause to
be conveyed to Symmetry New Bedford Real Estate, LLC good and marketable fee
simple title to the Real Property described on Schedule 4.1.15(a) as being owned
by Seller or an Affiliate, free and clear of any and all Liens other than
Permitted Liens and/or Permitted Encumbrances. There are no outstanding options
or rights of first refusal to purchase the Real Property, or any portion thereof
or interest therein.

 

(b)           Fee and Leasehold Interests, etc. The Real Property constitutes
all the fee interests in real property which will be transferred to Purchaser
pursuant to this Agreement.

 

(c)           No Proceedings. To Seller’s Knowledge, there are no condemnation,
eminent domain or other similar proceedings, suits or actions, pending or
threatened affecting any portion of the Real Property. To Seller’s Knowledge,
there is no writ, injunction, decree, order or judgment outstanding, nor any
action, claim, suit or proceeding, pending or threatened, relating to the
ownership, lease, use, occupancy or operation by any Person of the Real
Property.

 

(d)           Current Use. The use and operation of the Real Property in the
conduct of the Division does not violate in any material respect any instrument
of record or agreement affecting the Real Property. To Seller’s Knowledge, there
is no violation of any covenant, condition, restriction, easement or order of
any Governmental Authority having jurisdiction over such property or of any
other Person entitled to enforce the same

 

16

--------------------------------------------------------------------------------


 

affecting the Real Property or the use or occupancy thereof. No damage or
destruction has occurred with respect to the Real Property that would,
individually or in the aggregate, have a Material Adverse Effect.

 

(e)           Compliance with Real Property Laws. To Seller’s Knowledge, the
Real Property as presently used and operated complies in all material respects
with all applicable building, zoning, subdivision and other land use and similar
laws, requirements and conditions affecting the Real Property (collectively, the
“Real Property Laws”), and Seller has not received any notice of violation or
claimed violation of any Real Property Law. To Seller’s Knowledge, there is no
pending or anticipated change in any Real Property Law that will have or result
in a Material Adverse Effect upon the ownership, alteration, use, occupancy or
operation of the Real Property or any portion thereof.

 

4.1.16. Environmental Matters.

 

(a)           Permits. All Environmental Permits are identified in
Schedule 4.1.16(a), and Seller currently holds, and at all times has held, all
such Environmental Permits necessary for the Division. Except as set forth in
Schedule 4.1.16(a), Seller has not been notified by any relevant Governmental
Authority that any Environmental Permit will be modified, suspended, canceled or
revoked, or cannot be renewed in the Ordinary Course of business.

 

(b)           No Violations. Seller has at all times complied, and Seller is in
compliance in all material respects, with all Environmental Permits and all
applicable Environmental Laws pertaining to the Real Property (and the use,
ownership or transferability thereof) and the Division, except such violations
as would not have a Material Adverse Affect. Seller has not received any written
notice of, and to Seller’s Knowledge, no Person has otherwise alleged, any
violation by Seller of any Environmental Permits or any applicable Environmental
Law relating to the conduct of the Division or the use, ownership or
transferability of the Real Property.

 

(c)           No Actions. Except as set forth in Schedule 4.1.16(c), Seller has
not caused or taken any action that has resulted or is reasonably likely to
result in, or has been or is subject to, any Liability or obligation relating to
the environmental conditions on, under, or about any Real Property, except for
any Liabilities and obligations that, individually and in the aggregate, are not
material to the Division and have not had or resulted in, and will not have or
result in, a Material Adverse Effect.

 

(d)           Other. Except as set forth in Schedule 4.1.16(d):

 

(i)            Seller has not received any written notice, and Seller does not
otherwise have any knowledge, that any of the Assets and the Real Property is
related to or subject to any investigation or evaluation by any Governmental
Authority, as to Environmental Liabilities.

 

(ii)           Seller is not subject to any outstanding order, judgment,
injunction, decree or writ from, or contractual or other obligation to or with,
any

 

17

--------------------------------------------------------------------------------


 

Governmental Authority or other Person in respect of which Purchaser may be
required to incur any material Environmental Liabilities arising from the Real
Property or otherwise generated from the operation of the Division.

 

(e) Full Disclosure. Seller has disclosed and made available to Purchaser all
material information about the Real Property.

 

4.1.17. Employees, Labor Matters, Etc. Except as set forth in Schedule 4.1.17,
Seller is not a party to or bound by any collective bargaining agreement and
there are no labor unions or other organizations representing, purporting to
represent or attempting to represent any employees employed in the operation of
the Division. Since April 1, 2004, there has not occurred or, to Seller’s
Knowledge, been threatened any material strike, slowdown, picketing, work
stoppage, concerted refusal to work overtime or other similar labor activity
with respect to any employees employed by the Division. Seller has complied with
all provisions of Applicable Laws pertaining to the employment of employees
except for any failure so to comply that, individually or together with all such
other failures, has not and will not result in a Material Adverse Effect.

 

4.1.18. Employee Benefit Plans and Related Matters. Seller is transferring no
Employee Benefit Plans in connection with this Agreement. Except as set forth on
Schedule 4.1.18, Seller has provided Purchaser with a summary of each material
employee benefit or fringe benefit plan or agreement including without
limitation forms of employment agreements and severance agreements (such plans
and/or agreements, the “Plans”) covering Employees.

 

4.1.19. No Guarantees. None of the obligations or Liabilities of the Division
incurred in connection with the operation of the Division is guaranteed by or
subject to a similar contingent obligation of any other Person.

 

4.1.20. Books and Records. The books of account and other financial records of
Seller, insofar as they relate solely to or affect the Division and the Assets,
have been made available to Purchaser, are complete and correct in all material
respects and represent actual bona fide transactions and have been maintained in
accordance with sound business practices, including the maintenance of an
adequate system of internal controls.

 

4.1.21. Brokers, Finders, etc. All negotiations relating to this Agreement and
the transactions contemplated hereby have been carried on without the
participation of any Person acting on behalf of Seller in such manner as to give
rise to any valid claim against Purchaser for any brokerage or finder’s
commission, fee or similar compensation in connection with the contemplated
transaction.

 

18

--------------------------------------------------------------------------------


 

4.1.22. Financial Statements. Seller has provided the Purchaser unaudited cost
accounting schedules related to the Division for the Fiscal Years 2005 and 2006
and the Fiscal Year through October 2007 set forth in Schedule 4.1.22(a)
(“Financial Statements”). The Financial Statements are to Seller’s knowledge
based on GAAP except for those items listed in the notes to Schedule 4.1.22(a).

 

4.1.23. Taxes.

 

(a)           Except as set forth on Schedule 4.1.23, there are no claims
pending against Seller for past due Taxes, and to Seller’s Knowledge there are
no threatened claims related to the Division. Further, there are not now any
matters under discussion with Federal, state, local or foreign authorities with
respect to any additional Taxes related to the Division. All Taxes which Seller
is or has been required by law to pay, withhold, or to collect related to the
Division have been duly paid, withheld and collected.

 

(b)           All federal, state, local and foreign Tax returns required to be
filed by Seller related to the Division have been filed on a timely basis and
all such returns are in all material respects correct and complete. Except for
Taxes set forth on Schedule 4.1.23, which are being contested in good faith and
by appropriate proceedings, all Taxes related to the Division due and payable on
or before the date hereof by Seller have been paid.

 

(c)           Except as set forth on Schedule 4.1.23, all Taxes required to be
withheld by or on behalf of Seller in connection with amounts paid or owing to
any employee, independent contractor, creditor, shareholder or other person with
respect to the Division or the Assets have been withheld and such withheld taxes
have either been duly and timely paid to the proper Governmental Authorities or
set aside in accounts for such purpose.

 

(d)           Except as set forth on Schedule 4.1.23, no Taxes with respect to
the Division, are currently under audit by any Governmental Authority and no
issue has been raised in writing by any Governmental Authority in the course of
any audit with respect to Taxes.

 

(e)           Except as set forth on Schedule 4.1.23, there is no action, audit,
litigation or administrative appeal pending or, to Seller’s Knowledge, proposed
or threatened against or relating to Seller with respect to the Division or
Assets in connection with Taxes.

 

4.1.24. [Deliberately left blank]

 

4.1.25. Insurance. Schedule 4.1.25 contains a complete and correct Schedule of
Insurance maintained by Seller in connection with the Assets or the Division.

 

4.2.         Purchaser’s Representations and Warranties. As of the date hereof
and as of the Closing Date, Purchaser represents and warrants to Seller as
follows:

 

4.2.1. Corporate Status; Authorization, etc. Each Purchaser is a limited
liability company, duly organized, validly existing and, in good standing, under
the laws

 

19

--------------------------------------------------------------------------------


 

of Delaware with full power and authority to execute and deliver the Agreement
and the Collateral Agreements to which it is a party, to perform its obligations
thereunder and to consummate the transactions contemplated thereby. The
execution and delivery of this Agreement and the Collateral Agreements to which
each Purchaser is a party, and the consummation of the transactions contemplated
hereby and thereby have been, duly authorized by all requisite action of each
Purchaser. Each Purchaser has duly executed and delivered this Agreement and
each Purchaser will have duly executed and delivered the Collateral Agreements
to which it is a party. This Agreement is, and on the Closing Date each of the
Collateral Agreements to which each Purchaser is a party will be, valid and
legally binding obligations of Purchaser, enforceable against such Purchaser in
accordance with their respective terms. On the Closing Date, each of the
Collateral Agreements to which each Purchaser is a party will be legal, valid
and binding obligations of such Purchaser, enforceable against it in accordance
with their respective terms.

 

4.2.2. No Conflicts, etc. The execution, delivery and performance by each
Purchaser of the Agreement and each of the Collateral Agreements to which it is
a party, and the consummation of the transactions contemplated thereby, do not
and will not conflict with or result in a violation of or under (with or without
the giving of notice or the lapse of time or both) (i) the certificate of
organization or operating agreement or other organizational documents of
Purchaser, (ii) any Applicable Law applicable to Purchaser or its Affiliates or
any of its or their properties or assets or (iii) any contract, agreement or
other instrument applicable to Purchaser or any of its Affiliates or any of its
or their properties or assets, except, in the case of clause (iii), for
violations and defaults that, individually and in the aggregate, have not and
will not materially impair the ability of Purchaser to perform its obligations
under the Agreement or under any of the Collateral Agreements to which it is a
party. Except as specified in Schedule 4.2.2, no Governmental Approval or other
Consent is required to be obtained or made by Purchaser in connection with the
execution and delivery of the Agreement or the Collateral Agreements or the
consummation of the transactions contemplated thereby.

 

4.2.3. Litigation. There is no action, claim, suit or proceeding pending, or to
Purchaser’s Knowledge threatened, by or against or affecting Purchaser that
challenges, or may have the effect of preventing, delaying, making illegal or
otherwise interfering with the transactions contemplated by this Agreement or of
any action taken or to be taken in connection herewith or the consummation of
the transactions contemplated hereby.

 

4.2.4. Brokers, Finders, etc. All negotiations relating to this Agreement and
the transactions contemplated hereby have been carried on without the
participation of any Person acting on behalf of Purchaser or its Affiliates in
such manner as to give rise to any valid claim against Seller for any brokerage
or finder’s commission, fee or similar compensation in connection with the
contemplated transaction.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 5

 

COVENANTS

 

5.1.         Covenants of Seller.

 

5.1.1.      Conduct of Division. From the date hereof to the Closing Date,
except as expressly permitted or required by this Agreement or as otherwise
consented to by Purchaser in writing, Seller will:

 

(a)           carry on the operation of the Division including maintaining the
Real Property in, and only in, the Ordinary Course of business, in substantially
the same manner as heretofore conducted, and use all reasonable efforts to (i)
preserve the Assets in good operating condition and repair; (ii), keep available
the services of its present Key Employees, and (iii) preserve its relationship
with suppliers and others having business relationships with it;

 

(b)           pay accounts payable and other obligations of the Division when
they become due and payable in the Ordinary Course of business consistent with
prior practice;

 

(c)           perform in all material respects all of its obligations under all
Contracts and other agreements and instruments relating to or affecting the
Division or the Assets, and comply in all material respects with all Applicable
Laws applicable to it, the Assets or the Division;

 

(d)           not grant (or commit to grant) any increase in the compensation
(including incentive or bonus compensation) of any Employee employed in the
operation of the Division except for normal merit and/or retention bonuses;

 

(e)           not enter into or assume any material agreement, contract or
instrument relating to the Division, or enter into or permit any material
amendment, supplement, waiver or other modification in respect thereof except in
the Ordinary Course of business or as is necessary and appropriate in Seller’s
reasonable determination to maintain the Assets or any part of the Assets;

 

(f)            not take any action or omit to take any action, which action or
omission would result in a breach of any of the representations and warranties
set forth in Section 4.1.5; and

 

(g)           purchase Inventories only in the Ordinary Course of business.

 

5.1.2.      Covenant Not to Solicit Continuing Employees.

 

(a)           For a period of two (2) years after the Closing Date, Seller shall
not directly solicit, recruit or divert any Continuing Employees or recommend or
otherwise suggest that any Continuing Employees terminate their employment with
Symmetry.

 

21

--------------------------------------------------------------------------------


 

(b)           For a period of 18 months in addition to the restriction in (a)
above, Seller shall not through general advertisement or otherwise indirectly
solicit any Key Employee.

 

(c )          For a period of one (1) year in addition to the restriction in (a)
above, Seller shall not through general advertisement or otherwise indirectly
solicit any Continuing Employee.

 

5.1.3.      Access and Information.

 

(a)           So long as this Agreement remains in effect, Seller will afford
Purchaser, Purchaser’s prospective lenders and their respective accountants,
counsel, consultants, employees and agents, full and free access during normal
business hours to, and furnish them with all documents, records, work papers and
information solely related to the Division and the Assets, as Purchaser shall
from time to time reasonably request.

 

(b)           Seller will retain all books and records solely relating to the
Division in accordance with Seller’s record retention policies as presently in
effect.

 

5.1.4.      Financial Statements. From the date hereof, and to the Closing Date,
Seller agrees to provide to Purchaser on a monthly basis financial information
consistent with, and containing the same detail as, the Financial Statements.

 

5.1.5.      Further Actions.

 

(a)           Seller agrees to use all commercially reasonable efforts to
consummate the transactions contemplated by the expected Closing Date.

 

(b)           Seller, as promptly as practicable, will use all commercially
reasonable efforts to obtain, or cause to be obtained, all Consents necessary to
be obtained by Seller in order to consummate the sale and transfer of the Assets
pursuant to the Agreement and the consummation of the other transactions
contemplated thereby.

 

(d)           At all times prior to the Closing, Seller shall promptly notify
Purchaser in writing of any fact, condition, event or occurrence that will or
may result in the failure of any of the conditions contained in Sections 6.1 and
6.2 to be satisfied, promptly upon either of them becoming aware of the same.

 

5.1.6.      Further Assurances. For a period of up to eighteen (18) months after
the Closing Date, if either the Purchaser or the Seller becomes aware that any
material asset that is exclusively related to the Division has not been
transferred to the Purchaser, or that any asset, right or other property which
is not exclusively related to the Division has been transferred to the
Purchaser, it shall promptly notify the other and the parties hereto shall, as
soon as reasonably practicable, ensure that such asset is transferred to the
correct party at each party’s expense, subject to any necessary prior third
party Consent or approval, to:

 

22

--------------------------------------------------------------------------------


 

(a)           the Purchaser, in the case of an asset, right, benefit or other
property which is exclusively related to the Division and which was not
transferred at the Closing Date (provided Seller, at its option, may elect to
pay cash in lieu of transferring such asset, right, benefit or other property to
the Purchaser); or

 

(b)           the Seller, in the case of an asset, right, benefit or other
property transferred at Closing that is not exclusively related to the Division.

 

5.1.7.      Liability for Transfer Taxes. The parties shall be jointly
responsible for the timely payment of all transfer taxes (including, without
limitation, bulk sales), use, value added, documentary, stamp, gross receipts,
registration, transfer, conveyance, excise, recording, firearm, ammunition,
license and other similar taxes and fees (“Transfer Taxes”), arising out of or
in connection with or attributable to the transactions effected pursuant to this
Agreement. Seller shall prepare and timely file all tax returns required to be
filed in respect of Transfer Taxes (including, without limitation, all notices
required to be given with respect to bulk sales taxes), provided that Purchaser
shall be permitted to prepare any such tax returns for which filing is the
primary responsibility of Purchaser under applicable law. Purchaser’s
preparation of any such tax return shall be subject to Seller’s approval, which
approval shall not be withheld unreasonably.

 

5.2.         Covenants of Purchaser.

 

5.2.1.      Further Actions.

 

(a)           Purchaser agrees to use all reasonable good faith efforts to take
all actions and to do all things necessary, proper or advisable to consummate
the transactions contemplated hereby by the expected Closing Date.

 

(b)           Purchaser will, as promptly as practicable, file or supply, or
cause to be filed or supplied, all applications, notifications and information
required to be filed or supplied by Purchaser pursuant to Applicable Law in
connection with this Agreement, the Collateral Agreements, Purchaser’s
acquisition of the Assets pursuant to this Agreement, and the consummation of
the other transactions contemplated thereby, including but not limited to
filings pursuant to the HSR Act, if any.

 

(c)           Purchaser will coordinate and cooperate with Seller in exchanging
such information and supplying such reasonable assistance as may be reasonably
requested by Seller in connection with the filings and other actions
contemplated by this Agreement.

 

(d)           At all times prior to the Closing, Purchaser shall promptly notify
Seller in writing of any fact, condition, event or occurrence that will or may
result in the failure of any of the conditions contained in Sections 6.1 and 6.3
to be satisfied, promptly upon becoming aware of the same.

 

5.2.2.      Further Assurances. Following the Closing, Purchaser shall, and
shall cause its Affiliates to, from time to time, execute and deliver such
additional instruments, documents, conveyances or assurances and take such other
actions as shall be reasonably

 

23

--------------------------------------------------------------------------------


 

necessary, or otherwise reasonably requested by Seller, to confirm and assure
the rights and obligations provided for in this Agreement, and in the Collateral
Agreements and render effective the consummation of the transactions
contemplated thereby.

 

5.2.3.      Publicity; Tax Disclosure.

 

(a)           No party to this Agreement shall originate any publicity, news
release or other public announcement, written or oral, whether relating to this
Agreement or the existence of any arrangement between the parties, without the
prior written consent of the other party whether named in such publicity, news
release or other public announcement or not, except where such publicity, news
release or other public announcement is required by law; provided that in such
event, the party issuing same shall still be required to consult with the other
party whether named in such publicity, news release or public announcement or
not, a reasonable time prior to its release to allow the other party to comment
thereon and, after its release, shall provide the other party with a copy
thereof. If Purchaser, based on the advice of its counsel, determines that this
Agreement, or any of the other documents executed in connection herewith, must
be filed with the Securities and Exchange Commission (“SEC”), then Purchaser,
prior to making any such filing, shall provide Seller and its counsel with a
redacted version of this Agreement (or any other related documents) which it
intends to file, and will give due consideration to any comments provided by
Seller or its counsel and use its best efforts to ensure the confidential
treatment by the SEC of those sections specified by Seller or its counsel.

 

(b)           The foregoing provisions on confidentiality and restricted use
shall not apply to information relating to possible tax treatments or tax
structures to the extent any transaction contemplated by this Agreement would
otherwise be classified with respect to Seller or its Affiliates as a reportable
transaction pursuant to Treasury Reg.1.6011-4 (2003).

 

5.2.4.      Environmental Assessment. Purchaser shall retain environmental
consultants to conduct an environmental assessment of the Real Property and the
other assets, equipment and facilities owned, leased, operated or used by Seller
in the Division (the “Environmental Assessment”), to include physical
inspections of the Real Property and such assets, equipment and facilities,
review of all relevant records in the possession or custody or under the control
of Seller, review of relevant governmental agency records and contact with
governmental agency personnel, conduct of sampling activities and any other
investigatory activities of a scope satisfactory to Purchaser. Purchaser shall
provide five (5) days prior written notice of the date or dates proposed for
such consultants’ inspection. Such inspection shall be undertaken at reasonable
times agreed to by the parties and shall not interfere unduly with the Seller’s
operation of the Division or use of or access to the Real Property. The costs of
the Environmental Assessment shall be borne by Purchaser. Purchaser shall
provide to Seller a copy of all reports issued by its environmental consultants
as part of the Environmental Assessment and shall provide reasonable
opportunities for Seller or its environmental consultants to discuss with
Purchaser any questions Seller may have regarding such reports.

 

24

--------------------------------------------------------------------------------


 

5.2.5.      No Undue Interference. From the date hereof to the Closing Date,
Purchaser shall not interfere with the Assets, the Division, the Key Employees
or the Employees.

 

ARTICLE 6

 

CONDITIONS PRECEDENT

 

6.1.         Conditions to Obligations of Each Party. The obligations of the
parties to consummate the transactions contemplated hereby shall be subject to
the fulfillment on or prior to the Closing Date of the following conditions:

 

6.1.1.      No Injunction, etc. Consummation of the transactions contemplated
hereby shall not have been restrained, enjoined or otherwise prohibited by any
Applicable Law, including any order, injunction, decree or judgment of any court
or other Governmental Authority. No court or other Governmental Authority shall
have construed any Applicable Law to make illegal the consummation of the
transactions contemplated hereby or by the Asset Transfer Documents or the
Collateral Agreements, and no proceeding with respect to the legality of the
transactions contemplated hereby under any Applicable Law shall be pending.

 

6.2.         Conditions to Obligations of Purchaser. All of the obligations of
Purchaser hereunder are subject to fulfillment, prior to or at the Closing, of
the following conditions (compliance with which or the occurrence of which may
be waived in whole or in part by Purchaser in writing):

 


6.2.1.      ALL REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED HEREIN SHALL
BE ACCURATE, TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT AND AS OF THE CLOSING
DATE, EXCEPT FOR: (I) REPRESENTATIONS AND WARRANTIES MADE AS OF A SPECIFIED
DATE, WHICH SHALL BE ACCURATE, TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF
THE DATE SPECIFIED; OR (II) BREACHES AND INACCURACIES THAT DO NOT HAVE A
MATERIAL ADVERSE EFFECT, AND PURCHASER SHALL HAVE RECEIVED A “BRING DOWN”
CERTIFICATE OF AN OFFICER OF SELLER, DATED THE CLOSING DATE, TO SUCH EFFECT.


 


6.2.2.      SELLER SHALL HAVE PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS
WITH ALL THE TERMS, PROVISIONS AND CONDITIONS OF THIS AGREEMENT TO BE COMPLIED
WITH AND PERFORMED BY SELLER AT OR BEFORE THE CLOSING, EXCEPT FOR TERMS,
PROVISIONS AND CONDITIONS THAT DO NOT HAVE A MATERIAL ADVERSE EFFECT.


 


6.2.3.      SELLER SHALL HAVE DELIVERED TO PURCHASER A CERTIFICATE OF A
SECRETARY OR AN ASSISTANT SECRETARY OF SELLER ENCLOSING A COPY OF (I) ITS
CERTIFICATE OF INCORPORATION, AS AMENDED, CERTIFIED BY THE SECRETARY OF STATE OF
THE STATE OF INDIANA, (II) ITS BY-LAWS, AND (III) BOARD RESOLUTIONS AUTHORIZING
SELLER TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


6.2.4.      NO LAW, GOVERNMENTAL REGULATIONS, RULE, DIRECTIVE, OR PROCEEDING
SHALL BE PENDING, WHICH WOULD PREVENT OR RESTRAIN COMPLETION OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

 

25

--------------------------------------------------------------------------------


 


6.2.5.      AS OF THE CLOSING DATE, THE CONDITION OF THE DIVISION OR THE ASSETS
TAKEN AS A WHOLE SHALL NOT HAVE CHANGED IN A MATERIAL ADVERSE WAY FROM THEIR
CONDITION ON THE EFFECTIVE DATE.


 


6.2.6.      THE PURCHASER SHALL HAVE RECEIVED A SPECIAL WARRANTY DEED DATED AS
OF THE CLOSING DATE, CONVEYING GOOD, MARKETABLE AND FEE SIMPLE TITLE TO
PURCHASER WITH RESPECT TO EACH PARCEL OF REAL PROPERTY, SUBJECT ONLY TO
PERMITTED LIENS AND SUCH DOCUMENTS AS MAY BE REASONABLY REQUIRED BY THE TITLE
COMPANY TO ISSUE EACH TITLE POLICY REQUIRED TO BE DELIVERED HEREUNDER, TOGETHER
WITH ANY NECESSARY TRANSFER DECLARATIONS OR OTHER FILINGS OR DOCUMENTS REQUIRED
FOR THE RECORDATION OF SAID WARRANTY DEED.


 

6.2.7.      Lender Approval. Purchaser shall have obtained sufficient funding
approval to consummate the transactions contemplated by this Agreement pursuant
to financing arrangements consistent with those set forth in the Commitment
Letter from Wachovia Bank dated November 20, 2007, except that Section 2.G. of
such letter shall be deemed deleted.

 


6.3.         CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS. ALL OF THE
OBLIGATIONS OF SELLER HEREUNDER ARE SUBJECT TO THE FULFILLMENT, PRIOR TO OR AT
THE CLOSING, OF THE FOLLOWING CONDITIONS (COMPLIANCE WITH WHICH OR THE
OCCURRENCE OF WHICH MAY BE WAIVED IN WHOLE OR IN PART BY SELLER IN WRITING):


 


6.3.1.      ALL REPRESENTATIONS AND WARRANTIES MADE BY PURCHASER IN THIS
AGREEMENT SHALL BE TRUE IN ALL MATERIAL RESPECTS AT AND AS OF THE CLOSING AS
THOUGH SUCH REPRESENTATIONS AND WARRANTIES WERE MADE AT AND AS OF SAID TIME
(EXCEPT TO THE EXTENT, IF ANY, SELLER SHALL HAVE WAIVED THE SAME IN WRITING);


 


6.3.2.      PURCHASER SHALL HAVE PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS
WITH ALL THE TERMS, PROVISIONS AND CONDITIONS OF THIS AGREEMENT TO BE COMPLIED
WITH AND PERFORMED BY PURCHASER AT OR BEFORE THE CLOSING; AND SELLER SHALL HAVE
RECEIVED A CERTIFICATE OF AN OFFICER OF PURCHASER DATED THE CLOSING DATE,
CERTIFYING TO SUCH EFFECT;


 


6.3.3.      PURCHASER SHALL HAVE DELIVERED TO SELLER A CERTIFICATE OF A
SECRETARY OR AN ASSISTANT SECRETARY OF PURCHASER ENCLOSING A COPY OF (I) ITS
ARTICLES OF INCORPORATION, AS AMENDED, CERTIFIED BY THE SECRETARY OF STATE OF
THE STATE OF DELAWARE, (II) ITS BY-LAWS, AND (III) BOARD RESOLUTIONS AUTHORIZING
PURCHASER TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY;


 


6.3.4.      NO LAW, GOVERNMENTAL REGULATIONS, RULE, DIRECTIVE, OR PROCEEDING
SHALL BE PENDING, PROPOSED OR THREATENED WHICH WOULD PREVENT OR RESTRAIN
COMPLETION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER; AND


 


6.3.5.      SELLER SHALL HAVE RECEIVED THE PURCHASE PRICE IN ACCORDANCE WITH
SECTION 3.2.


 

6.4.         Collateral Agreements. Purchaser and/or Seller shall have entered
into or received copies of each of the following Collateral Agreements:

 

26

--------------------------------------------------------------------------------


 

(a)           A Supply Agreement, in the form attached hereto as Exhibit A;

 

(b)           A Transitional Services Agreement, in the form attached hereto as
Exhibit B;

 

(c)           A Lease to Seller for space for a Global Instrument Center within
the Division and a portion of the Real Property for a period of at least one (1)
year, in the form attached as Exhibit C;

 

(d).          Environmental Assessment. Purchaser shall have received the
Environmental Assessment, which it shall obtain pursuant to Section 5.2.4 above,
which shall be in form and substance satisfactory to Purchaser in the exercise
of reasonable commercial judgment.

 

(e).          Title Insurance. Purchaser shall have received, at its cost, from
a nationally recognized title insurance company (the “Title Company”)
satisfactory to Purchaser an irrevocable commitment (the “Title Commitment”) to
issue a fee owner’s title insurance policy (American Land Title Association
(“ALTA”) Owner’s Policy form 1992) to Purchaser and a mortgagee’s title
insurance policy to the lender designated by Purchaser, with respect to the Real
Property, together with any title endorsements reasonably requested by Purchaser
and/or its lender, showing that the Seller or an Affiliate can convey to
Purchaser good, marketable and fee simple title to the Real Property, subject
only to Permitted Liens and/or Permitted Encumbrances, with extended coverage
over all general exceptions. Seller shall have delivered to the Title Company
any affidavits or other documents required by the Title Company in connection
with the delivery of the owner’s title insurance policy and mortgagee’s title
insurance policy.

 

(f).           Survey. Purchaser shall have received, at its sole option and
cost, a survey (the “Survey”) of the Real Property, which Purchaser will order
and obtain, dated within thirty (30) days of the Closing Date, prepared by a
surveyor (the “Surveyor”) duly licensed by and registered in the state where the
Real Property is located, reasonably acceptable to Purchaser and the Title
Company and certified to Purchaser, the Title Company and Purchaser’s lender and
counsel, in form and substance satisfactory to Purchaser, the Title Company and
Purchaser’s lender and counsel, prepared in accordance with and complying with
the current minimum detail requirements for land title surveys as most recently
adopted by the ALTA, the American Congress on Surveying and Mapping, and the
National Society of Professional Surveyors (2005), including the following Table
A optional requirements: 1, 2, 3, 4, 6, 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a),
13, 16, 17 and 18, and without limiting the foregoing, is in form satisfactory
to enable the Title Company to delete the standard survey exception from the
Title Commitment. Seller shall provide reasonable access to the Real Property to
allow Purchaser and the Surveyor to prepare the Survey.

 

(g).          FIRPTA Certificate. Purchaser shall have received a certificate of
Seller dated the Closing Date and sworn to under penalty of perjury, setting
forth the name, address and federal tax identification number of Seller and
stating that Seller is not a “foreign person” within the meaning of Section 1445
of the Code and stating further that

 

27

--------------------------------------------------------------------------------


 

Seller is not a disregarded entity as defined in Section 1.1445-2(b)(2)(iii),
such certificate to be in the form set forth in the Treasury Regulations
thereunder.

 

6.5          Software Licenses. Notwithstanding Section 2.2(i), Seller shall
assist Purchaser to obtain, at Seller’s own cost and expense, such software
licenses for applications software identified in Schedule 6.5 necessary to allow
the Purchaser to manufacture the products to be supplied under the Supply
Agreement. Such software licenses shall be in the name of Purchaser or one of
its designated Affiliates and will be delivered or made available to Purchaser
promptly after Closing, unless otherwise agreed to by the parties.

 

ARTICLE 7

 

EMPLOYEES AND EMPLOYEE BENEFIT PLANS

 


7.1.         OFFER OF COMPARABLE EMPLOYMENT. SELLER HAS PROVIDED TO PURCHASER,
PRIOR TO EXECUTION OF THIS AGREEMENT, A LIST OF EMPLOYEES, ATTACHED HERETO AS
SCHEDULE 7.1, THAT SELLER PROPOSES THAT PURCHASER EMPLOY AND BE GIVEN COMPARABLE
EMPLOYMENT, AND PRIOR TO CLOSING, PURCHASER SHALL STRIKE ANY EMPLOYEE TO WHOM IT
WILL NOT OFFER EMPLOYMENT AFTER CLOSING. ALL INDIVIDUALS WHO ACCEPT PURCHASER’S
OFFER OF EMPLOYMENT SHALL BE REFERRED TO AS “CONTINUING EMPLOYEES.”


 


7.2          CONTINUING EMPLOYMENT. PRIOR TO THE CLOSING DATE, SELLER SHALL
RETAIN THE RIGHT TO CONTINUE ITS COMPENSATION PRACTICES IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PAST PRACTICE. AFTER THE CLOSING DATE, PURCHASER
AGREES TO MAINTAIN AND CONTINUE SUCH GENERALLY COMPARABLE EMPLOYMENT FOR EACH
CONTINUING EMPLOYEE FOR A PERIOD OF AT LEAST ONE (1) YEAR FOLLOWING THE CLOSING
DATE, EXCEPT FOR ANY SUCH EMPLOYEE WHOSE EMPLOYMENT IS TERMINATED FOR FAILURE TO
PERFORM OR OTHERWISE “FOR CAUSE.” NOTWITHSTANDING THE FOREGOING, PURCHASER MAY
TERMINATE A CONTINUING EMPLOYEE IN THE PERIOD BETWEEN THE CLOSING DATE AND THE
ONE (1) YEAR ANNIVERSARY OF THE CLOSING DATE (THE “NOTICE PERIOD”); PROVIDED
THAT; IN EACH CASE, PURCHASER PROVIDES NOTICE TO SELLER PRIOR TO TERMINATION OF
ANY CONTINUING EMPLOYEE DURING THE NOTICE PERIOD, AND OBTAINS SELLER’S APPROVAL,
WHICH WILL NOT BE UNREASONABLY WITHHELD. SUCH TERMINATED CONTINUING EMPLOYEES
SHALL RECEIVE THE STANDARD SEVERANCE BENEFITS OFFERED BY PURCHASER AT THE TIME
OF TERMINATION.


 


7.3.         BENEFITS. UNLESS OTHERWISE SPECIFIED IN THIS ARTICLE 7, EACH
CONTINUING EMPLOYEE WILL BE COVERED UNDER THE EMPLOYEE BENEFIT PLANS OF
PURCHASER AVAILABLE TO OTHER EMPLOYEES OF PURCHASER WHO ARE EMPLOYED IN SIMILAR
CATEGORIES OF EMPLOYMENT. PURCHASER SHALL OFFER EACH CONTINUING EMPLOYEE THE
OPPORTUNITY, AS OF THE CLOSING DATE, TO PARTICIPATE IN ALL OF PURCHASER’S
EMPLOYEE BENEFIT PLANS FOR WHICH EACH SUCH EMPLOYEE WOULD BE ELIGIBLE UNDER THE
TERMS FOR SUCH PLANS. NOTHING CONTAINED IN THIS ARTICLE 7 SHALL BE CONSTRUED AS
REQUIRING PURCHASER TO ADOPT OR CONTINUE ANY SPECIFIC EMPLOYEE BENEFIT PLANS OR
TO OFFER EMPLOYMENT TO ANY EMPLOYEE. WITHIN THE 30-DAY PERIOD PRIOR TO THE
CLOSING DATE, PURCHASER SHALL, TO THE EXTENT PRACTICAL, PROVIDE TO SELLER, AT
SELLER’S OPTION, WITH COPIES OF EITHER PURCHASER’S EMPLOYEE BENEFIT PLANS
(INCLUDING, BUT NOT LIMITED TO, MEDICAL AND DENTAL INSURANCE PLANS, LIFE
INSURANCE PLAN, PENSION PLAN, SAVINGS PLAN, SHORT-TERM AND LONG-TERM DISABILITY
PLANS, TUITION REIMBURSEMENT PLANS, EMPLOYEE STOCK OWNERSHIP PLAN, VACATION PLAN
AND SEVERANCE OR TERMINATION PLAN) OR SUMMARY

 

28

--------------------------------------------------------------------------------


 


PLAN DESCRIPTIONS OF SUCH EMPLOYEE BENEFIT PLANS. FOR VESTING AND ELIGIBILITY
PURPOSES UNDER ALL OF PURCHASER’S EMPLOYEE BENEFIT PLANS ENTITIES AND AGENCIES,
ALL CONTINUING EMPLOYEES SHALL BE GIVEN FULL CREDIT FOR ALL SERVICE WITH SELLER,
SELLER’S AFFILIATES OR SELLER’S FORMER AFFILIATES. IN ADDITION TO SUCH
RECOGNITION OF ALL SUCH PRIOR SERVICE FOR PURPOSES OF VESTING AND ELIGIBILITY,
ALL CONTINUING EMPLOYEES SHALL BE GIVEN CREDIT FOR SUCH PRIOR SERVICE FOR
PURPOSES OF (I) ACCRUAL OF SEVERANCE BENEFITS AND (II) ACCRUAL OF VACATION
BENEFITS. SCHEDULE 7.3 HERETO LISTS ALL PERIODS OF SERVICE OF A CONTINUING
EMPLOYEE WITH SELLER, SELLER’S AFFILIATES OR SELLER’S FORMER AFFILIATES, AND
PURCHASER SHALL BE ENTITLED TO RELY ON SUCH SCHEDULE 7.3 FOR THE PURPOSES OF
DETERMINING PERIODS OF PRIOR SERVICE UNDER THIS SECTION 7.3.


 


7.4.         MEDICAL BENEFITS REQUIREMENTS. PURCHASER AGREES THAT IN COMPLYING
WITH THE BENEFIT REQUIREMENTS SET FORTH IN THIS ARTICLE 7: (A) PURCHASER SHALL
CAUSE ITS EMPLOYEE BENEFIT PLANS TO WAIVE (I) ANY PRE-EXISTING CONDITION OR
RESTRICTION WHICH WAS WAIVED UNDER THE TERMS OF ANY ANALOGOUS PLAN OF SELLER
IMMEDIATELY PRIOR TO THE CLOSING AND (II) ANY WAITING PERIOD LIMITATION WHICH
WOULD OTHERWISE BE APPLICABLE TO A CONTINUING EMPLOYEE ON OR AFTER THE CLOSING,
TO THE EXTENT SUCH CONTINUING EMPLOYEE HAD SATISFIED ANY SIMILAR WAITING PERIOD
LIMITATION UNDER AN ANALOGOUS PLAN OF SELLER PRIOR TO THE CLOSING AND (B) ALL
EXPENSES INCURRED BY CONTINUING EMPLOYEES IN 2008 PRIOR TO THE CLOSING DATE FOR
DEDUCTIBLE AMOUNTS OR MAXIMUM OUT-OF-POCKET AMOUNTS FOR 2008 UNDER SELLER’S
COMPREHENSIVE MEDICAL/DENTAL BENEFIT PLAN WILL BE APPLIED TOWARDS AND REDUCE, ON
A DOLLAR FOR DOLLAR BASIS, ANY SUCH AMOUNTS UNDER PURCHASER’S ANALOGOUS PLAN(S).


 


7.5.         2008 VACATION. IF AFTER DEDUCTION OF VACATION TIME ACTUALLY TAKEN
BY A CONTINUING EMPLOYEE IN 2008, SUCH EMPLOYEE WOULD BE ENTITLED TO MORE
VACATION TIME IN 2008 UNDER SELLER’S VACATION POLICY, SUCH EMPLOYEE SHALL BE
ENTITLED TO THE LESSER OF: (I) SUCH EXCESS VACATION TIME; OR (II) ONE WEEK, AND
IN EITHER CASE, WITHOUT PAY. SELLER SHALL PROVIDE PURCHASER WITH EMPLOYEE
VACATION ACCRUAL INFORMATION IN A TIMELY MANNER AND IN NO EVENT LATER THAN
THIRTY (30) DAYS PRIOR TO CLOSING. SELLER AGREES TO PAY EACH EMPLOYEE FOR ALL
ACCRUED AND UNUSED VACATION THROUGH THE CLOSING DATE AS SET FORTH IN SCHEDULE
7.5 HERETO.


 


7.6.         SELLER OBLIGATIONS FOR PRE-EXISTING BENEFITS CLAIMS. EMPLOYEES WHO
HAVE VESTED RIGHTS OR ENTITLEMENT TO BENEFITS UNDER ANY OF THE BENEFIT PLANS OF
SELLER OR ITS AFFILIATES SHALL REMAIN ENTITLED TO RECEIVE SUCH BENEFITS FROM
SELLER OR ITS AFFILIATES IN ACCORDANCE WITH THE TERMS OF SUCH PLANS (“COVERED
EMPLOYEES”). SELLER REMAINS RESPONSIBLE FOR DEATH CLAIMS BASED ON DEATH
OCCURRING ON OR BEFORE THE CLOSING DATE AND FOR MEDICAL AND DENTAL CLAIMS FOR
SERVICES RENDERED TO COVERED EMPLOYEES AND THEIR ELIGIBLE DEPENDENTS ON OR
BEFORE THE CLOSING DATE. COVERED EMPLOYEES RECEIVING SHORT- OR LONG-TERM
DISABILITY BENEFITS AS OF THE CLOSING DATE SHALL, TO THE EXTENT PROVIDED UNDER
THE BENEFIT PLANS OF SELLER, REMAIN THE RESPONSIBILITY OF SELLER UNTIL THE END
OF THEIR DISABILITY PERIOD.


 


7.7.         SELLER RESPONSIBILITY FOR PENSION PLANS. IT IS UNDERSTOOD AND
AGREED THAT EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 7, PURCHASER SHALL NOT
ASSUME (A) ANY LIABILITY FOR PENSION PLAN BENEFITS OR UNDER ANY EMPLOYEE BENEFIT
PLAN SPONSORED BY SELLER THAT MAY BE OWING TO ANY EMPLOYEE AS A RESULT OF HIS OR
HER EMPLOYMENT WITH SELLER OR (B) ANY OTHER OBLIGATION OR LIABILITY OF SELLER
(I) TO ANY PRESENT OR FORMER EMPLOYEE OF SELLER ARISING AS A RESULT OF HIS
EMPLOYMENT WITH SELLER, INCLUDING, WITHOUT LIMITATION, COMPENSATION, VACATION,
SEVERANCE OR TERMINATION PAY OR (II) OTHERWISE ARISING FROM SELLER’S
EMPLOYER-EMPLOYEE RELATIONSHIP WITH THE EMPLOYEES.

 

29

--------------------------------------------------------------------------------


 


7.8          EMPLOYMENT TAXES.


 

(a)           Seller and Purchaser will, and Purchaser will cause its Affiliates
to, (i) treat Purchaser as a “successor employer” and Seller as a “predecessor,”
within the meaning of sections 3121(a)(1) and 3306(b)(1) of the Code, with
respect to Continuing Employees who are employed by the Purchaser for purposes
of taxes imposed under the United States Federal Unemployment Tax Act (“FICA”)
or the United States Federal Insurance Contributions Act (“FUTA”) and (ii)
cooperate with each other to avoid, to the extent possible, the filing of more
than one IRS Form W-2 with respect to each such Continuing Employee for the
calendar year within which the Closing Date occurs.

 

(b)           At the request of Purchaser with respect to any particular
applicable tax law relating to employment, unemployment insurance, social
security, disability, workers’ compensation, payroll, health care or other
similar tax other than taxes imposed under FICA and FUTA, Seller and Purchaser
will, and Purchaser will cause its Affiliates to, (i) treat Purchaser or
Purchaser’s Affiliate as a successor employer and Seller as a predecessor
employer, within the meaning of the relevant provisions of such tax law, with
respect to Continuing Employees who are employed by Purchaser or its Affiliates
and (ii) cooperate with each other to avoid, to the extent possible, the filing
of more than one individual information reporting form pursuant to each such tax
law with respect to each such Continuing Employee for the calendar year within
which are Closing Date occurs.

 

ARTICLE 8

 

TERMINATION

 


8.1.         PURCHASER TERMINATION. THIS AGREEMENT MAY BE TERMINATED BY
PURCHASER: (A) AT ANY TIME PRIOR TO THE CLOSING, IF SELLER SHALL HAVE (I) FAILED
TO COMPLY WITH ANY OF ITS COVENANTS, CONDITIONS, OR AGREEMENTS CONTAINED IN THIS
AGREEMENT, OR (II) IF ANY ONE OR MORE OF THE REPRESENTATIONS OR WARRANTIES OF
SELLER CONTAINED IN THIS AGREEMENT SHALL PROVE TO HAVE BEEN INACCURATE IN ANY
MATERIAL RESPECT WHEN MADE AND SUCH FAILURE OR SUCH REPRESENTATION OR WARRANTY
HAS A MATERIAL ADVERSE EFFECT AS OF THE CLOSING, AND PURCHASER SHALL HAVE GIVEN
SELLER A REASONABLE OPPORTUNITY TO CURE ANY SUCH FAILURE TO SO COMPLY BEFORE THE
CLOSING; (B) AT THE CLOSING, IF ANY OF THE CONDITIONS PRECEDENT TO THE
PERFORMANCE OF PURCHASER’S OBLIGATIONS AT THE CLOSING SHALL NOT HAVE BEEN
FULFILLED; OR (C) IF THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE MARCH 28,
2008, OR SUCH LATER DATE AS THE PARTIES MAY MUTUALLY AGREE.


 


8.2.         SELLER TERMINATION. THIS AGREEMENT MAY BE TERMINATED BY SELLER: (A)
AT ANY TIME PRIOR TO THE CLOSING, IF (I) PURCHASER SHALL HAVE FAILED TO COMPLY
WITH ANY OF ITS COVENANTS, CONDITIONS, OR AGREEMENTS CONTAINED IN THIS
AGREEMENT, OR (II) IF ANY ONE OR MORE OF THE REPRESENTATIONS OR WARRANTIES OF
PURCHASER CONTAINED IN THIS AGREEMENT SHALL PROVE TO HAVE BEEN INACCURATE IN ANY
MATERIAL RESPECT WHEN MADE; AND SUCH FAILURE WOULD ADVERSELY AFFECT THE ABILITY
OF PURCHASER IN ANY MATERIAL RESPECT TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY AND SELLER SHALL HAVE GIVEN PURCHASER A REASONABLE OPPORTUNITY TO CURE
ANY SUCH FAILURE TO SO COMPLY BEFORE THE CLOSING; (B) AT THE CLOSING, IF ANY OF
THE CONDITIONS PRECEDENT TO THE PERFORMANCE OF SELLER’S OBLIGATIONS AT THE
CLOSING SHALL NOT HAVE BEEN FULFILLED; OR (C) IF THE CLOSING SHALL NOT HAVE
OCCURRED ON OR BEFORE MARCH 28, 2008, OR SUCH LATER DATE AS THE PARTIES MAY
MUTUALLY AGREE.

 

30

--------------------------------------------------------------------------------


 

8.3.         Effect of Termination. In the event of the termination of this
Agreement pursuant to the provisions of Section 8.1 and/or 8.2, this Agreement
shall become void and have no effect, without any Liability to any Person in
respect hereof or of the transactions contemplated hereby on the part of any
party hereto, or any of its directors, officers, employees, agents, consultants,
representatives, advisers, stockholders or Affiliates, except as specified in
Section 10.1 and except for any Liability resulting from such party’s breach of
this Agreement.

 

ARTICLE 9

 

INDEMNIFICATION

 

9.1.         Indemnification.

 

(a)           By Seller. Seller covenants and agrees to defend, indemnify and
hold harmless Purchaser, its officers, directors, employees, agents,
representatives and Affiliates (collectively, the “Purchaser Indemnitees”) from
and against, and pay or reimburse Purchaser Indemnitees for, any and all
Damages, including out-of-pocket expenses and reasonable attorneys’, resulting
from or arising out of:

 

(i)            any material uncured breach of any representation or warranty
made by Seller in this Agreement;

 

(ii)           any material failure of Seller to perform any covenant or
agreement hereunder or fulfill any other obligation in respect thereto;

 

(iii)          any Excluded Liabilities or Excluded Assets;

 

(iv)          any and all Taxes of Seller not relating to or arising out of the
Division and any Pre-Closing Taxes related to the Division;

 

(vi)          all Environmental Liabilities incurred prior to the Closing;

 

(vii)         any product returns with respect to products sold prior to the
Closing;

 

Seller shall not be required to indemnify any Purchaser Indemnitee with respect
to any claim for indemnification unless and until the aggregate amount of all
claims against Seller exceeds $100,000 (“Indemnification Deductible”) and then
only until such aggregate amount reaches $10,000,000 (“Indemnification Cap”).
Seller shall have no liability or obligation to indemnify Purchaser with respect
to a breach of any representation or warranty based on any facts or
circumstances within Purchaser’s Knowledge. The Indemnification Cap shall not
apply to any Damages resulting from or arising out of any fraudulent act by
Seller. In addition, neither the Indemnification Deductible nor the
Indemnification Cap shall apply to Seller’s indemnification obligations under
Section 9.1(a)(iii).

 

(b)           By Purchaser. Purchaser covenants and agrees to defend, indemnify
and hold harmless Seller and its officers, directors, employees, agents,
advisers, representatives and Affiliates (collectively, the “Seller
Indemnitees”) from and against any and all Damages resulting from or arising out
of:

 

31

--------------------------------------------------------------------------------


 

(i)            any inaccuracy of any representation or warranty made by
Purchaser in this Agreement or in connection therewith;

 

(ii)           any material failure of Purchaser to perform any covenant or
agreement hereunder or fulfill any other obligation in respect thereto; or

 

(iii)          any and all claims by any third party arising out of the conduct
of the Division by Purchaser or Purchaser’s ownership, operation or use of the
Assets following the Closing Date, or

 

(iv)          any and all actions, suits, proceedings, demands, assessments,
judgments, reasonable costs and expenses, including reasonable attorney’s and
accountant’s fees incurred in the investigation and defense of the foregoing or
in asserting any of Seller’s Indemnities respective rights under this Article
9.1(b);

 

(v)           any action or omission by or on behalf of Purchaser or an
Affiliate that increase any amounts payable by Purchaser under Paragraph (a) of
this Section.

 

Purchaser shall not be required to indemnify any Seller Indemnitee with respect
to any claim for indemnification unless and until the aggregate amount of all
claims against Seller exceeds the Indemnification Deductible and then only until
such aggregate amount reaches the Indemnification Cap; provided, however,
neither the Indemnification Deductible nor the Indemnification Cap shall apply
to Purchaser’s indemnification obligations under Section 9.1(b)(iii).

 

(c)           Notwithstanding anything in this Agreement to the contrary, the
Purchaser’s post-closing Indemnification provisions contained in this Article 9
shall survive Closing.

 

(d)           Except for claims alleging fraud or actions for injunctive relief,
this Article 9 provides the exclusive means by which any Party may assert or
bring any claim for Damages or Loss or other relief against the other party for
any breach of or default under this Agreement.

 


9.2.         CLAIMS. ANY PURCHASER INDEMNITEE OR SELLER INDEMNITEE CLAIMING IT
MAY BE ENTITLED TO INDEMNIFICATION UNDER THIS ARTICLE 9 (THE “INDEMNIFIED
PARTY”) SHALL GIVE PROMPT NOTICE TO THE OTHER PARTY (THE “INDEMNIFYING PARTY”)
OF EACH MATTER, ACTION, CAUSE OF ACTION, CLAIM, DEMAND, FACT OR OTHER
CIRCUMSTANCES UPON WHICH A CLAIM FOR INDEMNIFICATION (A “CLAIM”) UNDER THIS
ARTICLE 9 MAY BE BASED. SUCH NOTICE SHALL CONTAIN, WITH RESPECT TO EACH CLAIM,
SUCH FACTS AND INFORMATION AS ARE THEN REASONABLY AVAILABLE, AND THE SPECIFIC
BASIS FOR INDEMNIFICATION HEREUNDER. FAILURE TO GIVE PROMPT NOTICE OF A CLAIM
HEREUNDER SHALL NOT AFFECT THE INDEMNIFYING PARTY’S OBLIGATIONS UNDER THIS
SECTION, EXCEPT TO THE EXTENT THE INDEMNIFYING PARTY IS PREJUDICED BY SUCH
FAILURE.


 


(A)           DEFENSE OF ACTIONS. THE INDEMNIFIED PARTY SHALL PERMIT THE
INDEMNIFYING PARTY, AT THE INDEMNIFYING PARTY’S OPTION AND EXPENSE, TO ASSUME
THE COMPLETE DEFENSE OF ANY CLAIM BASED ON ANY ACTION, SUIT, PROCEEDING, CLAIM,
DEMAND OR ASSESSMENT BY ANY THIRD PARTY WITH FULL AUTHORITY TO CONDUCT SUCH
DEFENSE AND TO SETTLE OR OTHERWISE DISPOSE OF THE SAME AND THE INDEMNIFIED PARTY
WILL FULLY COOPERATE IN SUCH DEFENSE; PROVIDED THE INDEMNIFYING PARTY WILL NOT,
IN DEFENSE OF ANY SUCH ACTION, SUIT, PROCEEDING, CLAIM,

 

32

--------------------------------------------------------------------------------


 


DEMAND OR ASSESSMENT, EXCEPT WITH THE CONSENT OF THE INDEMNIFIED PARTY (WHICH
CONSENT WILL NOT BE UNREASONABLY WITHHELD), CONSENT TO THE ENTRY OF ANY JUDGMENT
OR ENTER INTO ANY SETTLEMENT WHICH PROVIDES FOR ANY RELIEF OTHER THAN THE
PAYMENT OF MONETARY DAMAGES AND WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM
THEREOF THE GIVING BY THE CLAIMANT OR PLAINTIFF TO THE INDEMNIFIED PARTY OF A
RELEASE FROM ALL LIABILITY IN RESPECT THEREOF. AFTER NOTICE TO THE INDEMNIFIED
PARTY OF THE INDEMNIFYING PARTY’S ELECTION TO ASSUME THE DEFENSE OF SUCH ACTION,
SUIT, PROCEEDING, CLAIM, DEMAND OR ASSESSMENT, THE INDEMNIFYING PARTY SHALL BE
LIABLE TO THE INDEMNIFIED PARTY FOR SUCH LEGAL OR OTHER EXPENSES SUBSEQUENTLY
INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF AT THE
REQUEST OF THE INDEMNIFYING PARTY. AS TO THOSE ACTIONS, SUITS, PROCEEDINGS,
CLAIMS, DEMANDS OR ASSESSMENTS WITH RESPECT TO WHICH THE INDEMNIFYING PARTY DOES
NOT ELECT TO ASSUME CONTROL OF THE DEFENSE, THE INDEMNIFIED PARTY WILL AFFORD
THE INDEMNIFYING PARTY AN OPPORTUNITY TO PARTICIPATE IN SUCH DEFENSE, AT ITS
COST AND EXPENSE, AND WILL CONSULT WITH THE INDEMNIFYING PARTY PRIOR TO SETTLING
OR OTHERWISE DISPOSING OF ANY OF THE SAME. NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, WITH RESPECT TO ANY CLAIM ASSERTED BY A GOVERNMENTAL ENTITY
RELATING TO TAXES, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO PARTICIPATE IN
THE DEFENSE, BUT THE INDEMNIFIED PARTY SHALL CONTROL SUCH DEFENSE. THE
INDEMNIFIED PARTY WILL NOT SETTLE ANY SUCH CLAIM WITHOUT THE PRIOR CONSENT OF
THE INDEMNIFYING PARTY, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD.


 


(B)           LIMITATION, EXCLUSIVITY. NO CLAIM SHALL BE MADE OR HAVE ANY
VALIDITY UNLESS THE INDEMNIFIED PARTY SHALL HAVE GIVEN WRITTEN NOTICE OF SUCH
CLAIM TO THE INDEMNIFYING PARTY PRIOR TO THE DATE SET FORTH IN SECTION 9.4 FOR
SUCH CLAIM. IF FULL RECOVERY UNDER ANY SUCH CLAIM IS NOT HAD WITHIN THREE (3)
MONTHS OF SUCH WRITTEN NOTICE, ARBITRATION MUST BE COMMENCED WITHIN THIRTY (30)
DAYS FOLLOWING THE END OF SUCH THREE-MONTH PERIOD OR SUCH CLAIM SHALL BE
INVALIDATED. THIS ARTICLE 9 PROVIDES THE EXCLUSIVE MEANS BY WHICH A PARTY MAY
ASSERT CLAIMS AND THE ARBITRATION AND DISPUTE RESOLUTION PROVISIONS OF THIS
AGREEMENT, AS SET FORTH BELOW, PROVIDE THE EXCLUSIVE MEANS BY WHICH A PARTY MAY
BRING ACTIONS AGAINST THE OTHER PARTY WITH RESPECT TO SUCH BREACHES


 

9.3.         Indemnification for Brokerage Claims. Seller and Purchaser shall
mutually indemnify the other against any claim for brokerage or like commission
arising from its conduct or alleged conduct.

 

9.4.         Survival of Representations and Warranties, etc. The
representations and warranties contained in this Agreement shall survive the
execution and delivery of this Agreement, any examination by or on behalf of the
parties hereto and the completion of the transactions contemplated herein, but
only to the extent specified below:

 

(a)           except as set forth in clause (b) below, the representation and
warranties contained in Section 4.1 (Seller’s Representations and Warranties)
and Section 4.2 (Purchaser’s Representations and Warranties) shall survive for a
period of two (2) years following the Closing Date;

 

(b)           the representations and warranties contained in Sections 4.1.1
(Authorization), 4.1.2 (Seller’s Corporate Status), 4.1.3 (Conflicts) and 4.2.1
(Purchaser’s Corporate Status), shall survive without limitation.

 

33

--------------------------------------------------------------------------------


 

ARTICLE 10

 

MISCELLANEOUS

 

10.1.       Expenses. Except as otherwise provided in this Agreement, Seller, on
the one hand, and Purchaser, on the other hand, shall bear their respective
expenses, costs and fees (including attorneys’, auditors’ and financing
commitment fees) in connection with the transactions contemplated hereby,
including the preparation, execution and delivery of this Agreement and
compliance herewith (the “Transaction Expenses”), whether or not the
transactions contemplated hereby shall be consummated.

 

10.2.       Severability. If any provision of this Agreement, including any
phrase, sentence, clause, Section or subsection is inoperative or unenforceable
for any reason, such circumstances shall not have the effect of rendering the
provision in question inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision or provisions herein contained
invalid, inoperative, or unenforceable to any extent whatsoever.

 

10.3.       Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed by first-class, registered or certified mail, return
receipt requested, postage prepaid, or (c) sent by next-day or overnight mail or
(d) telecopy.

 

(i)            if to Purchaser,

 

Symmetry Medical New Bedford, LLC

Attn: Fred L. Hite, Chief Financial Officer

220 W. Market Street

Warsaw, Indiana 46580

 

with a copy to:

 

Barrett & McNagny, LLP

Attn: Samuel J. Talarico, Jr., Esq.

215 East Berry Street

Fort Wayne, Indiana 46802

 

(ii)           if to Seller,

 

DePuy Orthopaedics, Inc.

700 Orthopaedic Drive

Warsaw, IN 46580

Attn: President

 

34

--------------------------------------------------------------------------------


 

with a copy to:

 

Vice President, Law and Secretary

DePuy Orthopaedics, Inc.

700 Orthopaedic Drive

Warsaw, IN 46580

Fax No. (574) 372-7596

 

or, in each case, at such other address as ay be specified in writing to the
other parties hereto.

 

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received and effective when actually received of refused by
the addressee.

 

10.4.       Headings. The headings contained in this Agreement are for purposes
of convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

10.5.       Entire Agreement. Before signing this Agreement the parties have had
numerous conversations including, without limitation, preliminary discussions,
formal negotiations and informal conversations at meals and social occasions,
and have generated correspondence and other writings, in which the parties
discussed the transaction which is the subject of this Agreement and their
aspirations for success. In such conversations and writings, individuals
representing the parties may have expressed their judgments and beliefs
concerning the intentions, capabilities, and practices of the parties, and may
have forecasted future events. The parties recognize that such conversations and
writings often involve an effort by both sides to be positive and optimistic
about the prospects for the transaction. However, it is also recognized that all
business transactions contain an element of risk, as does the transaction
contemplated by this Agreement, and that it is normal business practice to limit
the legal obligations of contracting parties to only those promises and
representations which are essential to their transaction so as to provide
certainty as to their respective future rights and remedies. Accordingly, other
than the Confidentiality Agreement entered into between the parties, this
Agreement and the Collateral Agreements are intended to define the full extent
of the legally enforceable undertakings and representations of the parties
hereto, and no promise or representation, written or oral, which is not set
forth explicitly in such Agreements is intended by either party to be legally
binding. Each of the parties acknowledge that in deciding to enter into this
Agreement and to consummate the transaction contemplated hereby none of them has
relied upon any statements or representations, written or oral, other than those
explicitly set forth herein or therein. The language of this Agreement shall for
all purposes be construed as a whole, according to its fair meaning, not
strictly for or against either party, and without regard to the identity or
status of any person who drafted all or any part of it.

 

10.6.       Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument.

 

10.7.       Governing Law, etc. This Agreement shall be governed in all
respects, including as to validity, interpretation and effect, by the internal
laws of the State of Indiana, without giving effect to the conflict of laws
rules thereof to the extent that the application of the law of

 

35

--------------------------------------------------------------------------------


 

another jurisdiction would be required thereby. Purchaser and Seller hereby
irrevocably submit to the exclusive jurisdiction of the courts of the State of
Indiana and the Federal courts of the United States of America located in the
State of Indiana, City of Fort Wayne and County of Allen solely in respect of
the interpretation and enforcement of the provisions of this Agreement and of
the documents referred to in this Agreement, and hereby waive, and agree not to
assert, as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or of any such document, that is not subject thereto or that
such action, suit or proceeding may not be brought or is not maintainable in
said courts or that the venue thereof may not be appropriate or that this
Agreement or any of such document may not be enforced in or by said courts, and
the parties hereto irrevocably agree that all claims with respect to such action
or proceeding shall be heard and determined in such an Indiana State or Federal
court.

 

10.8.       Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
permitted assigns.

 

10.9.       Assignment and Recording. This Agreement shall not be assignable or
otherwise transferable by any party hereto without the prior written consent of
the other party hereto, provided that either party may assign this Agreement to
any wholly owned Subsidiary or Affiliate of the assignor or to any lender to
Purchaser or any Subsidiary or Affiliate thereof as security for obligations to
such lender in respect of the financing arrangements entered into in connection
with the transactions contemplated hereby and any refinancings, extensions,
refundings or renewals thereof, provided, further, that no assignment to any
such lender shall in any way affect Purchaser’s obligations or Liabilities under
this Agreement. Neither this Agreement nor any memorandum regarding this
Agreement shall be recorded without the prior written consent of the parties.

 

10.10.     No Third Party Beneficiaries. Except as provided in Section 9 with
respect to indemnification of Indemnified Parties hereunder, nothing in this
Agreement shall confer any rights upon any person or entity other than the
parties hereto and their respective heirs, successors and permitted assigns.

 

10.11.     Amendment; Waivers, etc. No amendment, modification or discharge of
this Agreement and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time. Neither the waiver by any of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder. The rights and remedies herein provided are cumulative and
are not exclusive of any rights or remedies that any party may otherwise have at
law or in equity. The rights and remedies of any party based upon, arising out
of or otherwise in respect of any inaccuracy or breach of any representation,
warranty, covenant or agreement or failure to fulfill any condition shall in no
way be limited by the fact that the act, omission, occurrence or other state of
facts upon which any claim of any such inaccuracy or breach is based may also be
the

 

36

--------------------------------------------------------------------------------


 

subject matter of any other representation, warranty, covenant or agreement as
to which there is no inaccuracy or breach. The representations and warranties of
Seller shall not be affected or deemed waived by reason of any investigation
made by or on behalf of Purchaser (including but not limited to by any of its
advisors, consultants or representatives) or by reason of the fact that
Purchaser or any of such advisors, consultants or representatives knew or should
have known that any such representation or warranty is or might be inaccurate.
At any time and from time to time prior to the Closing, the parties hereto may
by written agreement signed by both parties, (a) extend the time for, or waive
in whole or in part, the performance of any obligation of any party hereto under
this Agreement, or (b) waive any inaccuracy in any representation, warranty or
statement of any party hereto.

 


10.12.     FORWARD LOOKING STATEMENTS AND PROJECTIONS


 


(A)           IN CONNECTION WITH PURCHASER’S INVESTIGATION OF THE DIVISION,
PURCHASER HAS RECEIVED FROM SELLER VARIOUS FORWARD-LOOKING STATEMENTS REGARDING
THE DIVISION (INCLUDING THE ESTIMATES, ASSUMPTIONS, PROJECTIONS, FORECASTS AND
PLANS FURNISHED TO IT COLLECTIVELY, THE “FORWARD-LOOKING STATEMENTS”). PURCHASER
ACKNOWLEDGES AND AGREES (I) THERE ARE INHERENT UNCERTAINTIES INHERENT IN
ATTEMPTING TO MAKE THE FORWARD-LOOKING STATEMENTS; (II) PURCHASER IS FAMILIAR
WITH SUCH UNCERTAINTIES; (III) PURCHASER IS TAKING FULL RESPONSIBILITY FOR
MAKING ITS OWN INVESTIGATION, EXAMINATION AND EVALUATION OF THE DIVISION AND HAS
EMPLOYED OUTSIDE PROFESSIONALS TO ASSIST IT WITH THE FOREGOING; (IV) PURCHASER
IS TAKING FULL RESPONSIBILITY FOR MAKING ITS OWN EVALUATION OF THE ADEQUACY AND
ACCURACY OF ALL FORWARD-LOOKING STATEMENTS; (V) IT IS NOT RELYING ON ANY
FORWARD-LOOKING STATEMENT IN ANY MANNER WHATSOEVER, AND (VI) WITH RESPECT TO THE
FOREGOING, PURCHASER SHALL HAVE NO CLAIM AGAINST SELLER WITH RESPECT THERETO.


 


(B)           SELLER MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT TO THE
REASONABLENESS OF THE ASSUMPTIONS UNDERLYING ANY FORWARD-LOOKING STATEMENT. IN
ADDITION, SELLER MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT TO ANY
FORWARD-LOOKING STATEMENT MADE (I) IN THE DATA ROOM (III) ANY PRESENTATION BY
SELLER TO PURCHASER, (III) IN ANY SUPPLEMENTAL DUE DILIGENCE INFORMATION
PROVIDED TO PURCHASER, (IV) IN CONNECTION WITH PURCHASER’S DISCUSSIONS WITH
MANAGEMENT OF THE DIVISION, (V) IN NEGOTIATIONS LEADING TO THIS AGREEMENT, OR
(VI) IN ANY OTHER CIRCUMSTANCE.


 

10.13      Dispute Resolution.

 

(a)           Negotiation.  The parties shall attempt to resolve any dispute
arising out of or relating to this Agreement, whether with respect to a breach,
indemnification or otherwise (each a “Dispute”), promptly by good faith
negotiation among representatives who have authority to resolve the
controversy.  Any party shall give the other party written notice of any Dispute
not resolved in the normal course of business.  Within fifteen (15) business
days after delivery of such notice, the receiving party shall submit to the
other party a written response.  The notice and the response shall include (i) a
statement of the party’s concerns and perspectives on the Dispute, (ii) a
summary of supporting facts and circumstances, and (iii) the identity of the
representative who will represent such party.  Within thirty (30) calendar days
after delivery of the original notice, the representatives of the parties shall
meet at a mutually acceptable time and

 

37

--------------------------------------------------------------------------------


 

place, and thereafter as often as they reasonably deem necessary, to attempt to
resolve the Dispute.  All negotiations pursuant to this subsection and
subsection (b) below are confidential and shall be treated as compromise and
settlement negotiations for purposes of applicable rules of evidence.

 

(b)           Mediation.  If a Dispute is not resolved by discussion between the
parties, either party may by notice to the other party require mediation of such
Dispute, which notice shall identify the names of no fewer than three (3)
potential mediators.  Each party agrees to participate in mediation of the
Dispute and will in good faith attempt to agree upon a mediator.  If the parties
are unable to agree upon a mediator within fifteen (15) business days after such
notice, or if such Dispute shall not have been resolved by mediation within
sixty (60) days after such notice, then either party may file for arbitration
pursuant to subsection (c) below.  All expenses of the mediator shall be equally
shared by the parties.

 

(c)           Binding Arbitration.

 


(I)            ANY DISPUTE WITH RESPECT TO WHICH A PARTY FILES FOR ARBITRATION
IN ACCORDANCE WITH SUBSECTION (B) ABOVE, OR THAT HAS NOT BEEN RESOLVED BY
MEDIATION WITHIN FORTY-FIVE (45) DAYS OF THE INITIATION OF SUCH PROCEDURE, OR
THAT HAS NOT BEEN RESOLVED PRIOR TO THE TERMINATION OF MEDIATION, SHALL BE
RESOLVED BY ARBITRATION IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF
THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) IN EFFECT ON THE DATE OF THIS
AGREEMENT.


 


(II)           THE AAA SHALL SUGGEST A PANEL OF ARBITRATORS, EACH OF WHOM SHALL
BE KNOWLEDGEABLE WITH RESPECT TO THE SUBJECT MATTER OF THE DISPUTE.  ARBITRATION
SHALL BE BEFORE A SOLE ARBITRATOR IF THE PARTIES AGREE ON THE SELECTION OF A
SOLE ARBITRATOR.  IF NOT, ARBITRATION SHALL BE BEFORE THREE INDEPENDENT AND
IMPARTIAL ARBITRATORS, ALL OF WHOM SHALL BE APPOINTED BY THE AAA IN ACCORDANCE
WITH ITS RULES.


 


(III)          THE PLACE OF ARBITRATION SHALL BE WARSAW, INDIANA.


 


(IV)          THE AWARD RENDERED BY THE ARBITRATORS SHALL BE IN WRITING AND
SHALL INCLUDE A STATEMENT OF THE FACTUAL BASES AND THE LEGAL CONCLUSIONS RELIED
UPON BY THE ARBITRATORS IN MAKING SUCH AWARD.  THE ARBITRATORS SHALL DECIDE THE
DISPUTE IN COMPLIANCE WITH THE APPLICABLE SUBSTANTIVE LAW AND CONSISTENT WITH
THE PROVISIONS OF THIS AGREEMENT, INCLUDING LIMITS ON DAMAGES.  THE AWARD
RENDERED BY THE ARBITRATORS SHALL BE FINAL AND BINDING, AND JUDGMENT UPON THE
AWARD MAY BE ENTERED BY ANY COURT HAVING JURISDICTION.


 


(V)           ALL MATTERS RELATING TO THE ENFORCEABILITY OF THE ARBITRATION
PROVISIONS OF THIS AGREEMENT AND ANY ARBITRATION AWARD RENDERED PURSUANT TO THIS
AGREEMENT SHALL BE GOVERNED BY THE FEDERAL ARBITRATION ACT, 9 U.S.C. § 1-16. 
THE ARBITRATORS SHALL APPLY THE SUBSTANTIVE LAW OF THE STATE OF INDIANA,
EXCLUSIVE OF ANY CONFLICT OF LAW RULES.

 

38

--------------------------------------------------------------------------------


 


(VI)          NOTHING IN THIS SECTION 10.13 SHALL LIMIT THE RIGHTS OF THE
PARTIES TO OBTAIN PROVISIONAL, ANCILLARY OR EQUITABLE RELIEF FROM A COURT OF
COMPETENT JURISDICTION.


 


(VII)         EXPENSES.  EACH PARTY SHALL PAY ITS OWN EXPENSES OF ARBITRATION
AND THE FEES, COSTS AND EXPENSES OF THE ARBITRATORS AND THE ARBITRATION SHALL BE
EQUALLY SHARED; PROVIDED, HOWEVER, IF IN THE OPINION OF THE ARBITRATORS ANY
CLAIM BY EITHER PARTY HEREUNDER OR ANY DEFENSE OR OBJECTION THERETO BY THE OTHER
PARTY WAS UNREASONABLE AND NOT MADE IN GOOD FAITH, THE ARBITRATORS MAY ASSESS AS
PART OF THE AWARD, ALL OR ANY PART OF THE ARBITRATION EXPENSE (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) OF THE NON-OFFENDING PARTY AND
OF THE ARBITRATORS AGAINST THE PARTY RAISING SUCH UNREASONABLE CLAIM, DEFENSE OR
OBJECTION.  NOTHING HEREIN SHALL PREVENT THE PARTIES FROM SETTLING THE DISPUTE
BY MUTUAL AGREEMENT AT ANY TIME.

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their duly executed officer to sign
this Agreement as of the date first above written.

 

 

SYMMETRY MEDICAL NEW BEDFORD, LLC

 

 

 

 

 

By:

  /s/ Fred L. Hite

 

 

Title:

 Chief Financial Officer

 

 

 

 

SYMMETRY NEW BEDFORD REAL
ESTATE, LLC

 

 

 

 

 

By:

  /s/ Fred L. Hite

 

 

Title:

 Chief Financial Officer

 

 

 

 

DEPUY ORTHOPAEDICS, INC.

 

 

 

 

 

By:

  /s/ Mark T. Piazza

 

 

Title:

  Vice President

 

 

40

--------------------------------------------------------------------------------


 

EXHIBITS AND DISCLOSURE SCHEDULES

TO THE

PURCHASE AGREEMENT

BY AND AMONG

SYMMETRY MEDICAL NEW BEDFORD, LLC

and

SYMMETRY NEW BEDFORD REAL ESTATE, LLC

(Collectively the Purchaser)

and

DEPUY ORTHOPAEDICS, INC.

(Seller)

DATED: December 14, 2007

 

Exhibits

 

Exhibit A – Form of Supply Agreement

 

Exhibit B – Form of Transition Services Agreement

 

Exhibit C – Form of Lease Agreement

 

Schedules

Schedule 2.1 – Asset Listing

 

Schedule 2.2 – Excluded Assets

 

Schedule 4.1.3 – No Conflict

 

Schedule 4.1.5 – Changes and Events

 

Schedule 4.1.6 – Litigation

 

Schedule 4.1.7(a) – Exceptions to Compliance

 

Schedule 4.1.7(b) – Gov. Approvals & Consents

 

Schedule 4.1.9 – Assets with Liens

 

Schedule 4.1.10(a) – Agreements, Contracts, Commitments & Other Instruments

 

Schedule 4.1.10(c) – Defaults and Consent

 

Schedule 4.1.11 – Inventories

 

Schedule 4.1.12 – Suppliers of Raw Material and Suppliers Greater than $25,000
Annually

 

Schedule 4.1.15(a) – Real Property

 

Schedule 4.1.16(a) – Environmental Permits

 

--------------------------------------------------------------------------------


 

Schedule 4.1.16(c) – Actions Resulting or likely to Result in Liability or
Obligation Related to Environmental Conditions or Hazardous Substances

 

Schedule 4.1.16(d) – Other Conditions Related to Environmental or Hazardous
Substances

 

Schedule 4.1.17 – Employees, Labor Matters

 

Schedule 4.1.18 – Employee Benefit Plans and Related Matters

 

Schedule 4.1.22 – Financial Statements

 

Schedule 4.1.23 – Taxes

 

Schedule 4.1.25 – Schedule of Insurance

 

Schedule 4.2.2 – Government Approval or other Consent required in Connection
with the Execution and Delivery of the Agreement or the Collateral Agreements

 

Schedule 6.2.5 – Software Applications

 

Schedule 7.1 – Comparable Employment to Employees

 

Schedule 7.3 – Periods of Service of Continuing Employees

 

Schedule 7.5 – Vacation Accrual

 

--------------------------------------------------------------------------------